


Exhibit 10.10

 

 

 

$865,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

BUNGE LIMITED FINANCE CORP.,

as Borrower,

 

The Several Lenders from Time to Time Parties Hereto,

 

and

 

COBANK, ACB,
as Administrative Agent and Lead Arranger

 

Dated as of June 17, 2014

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

SECTION 1.

 

DEFINITIONS

1

 

 

 

 

1.1

 

Defined Terms

1

1.2

 

Other Definitional Provisions

15

 

 

 

 

SECTION 2.

 

AMOUNT AND TERMS OF COMMITMENTS

16

 

 

 

 

2.1

 

Commitments

16

2.2

 

Procedure for Loan Borrowing

17

2.3

 

Commitment Fees, etc.

17

2.4

 

Termination or Reduction of Commitments

17

2.5

 

Prepayments

18

2.6

 

Conversion and Continuation Options

18

2.7

 

Limitations on Eurocurrency Borrowings

19

2.8

 

Interest Rates and Payment Dates

19

2.9

 

Computation of Interest and Fees

19

2.10

 

Inability to Determine Interest Rate

20

2.11

 

Pro Rata Treatment and Payments

20

2.12

 

Requirements of Law

22

2.13

 

Taxes

23

2.14

 

Indemnity

25

2.15

 

Change of Lending Office

26

2.16

 

Illegality

26

2.17

 

Replacement of Lenders

26

 

 

 

 

SECTION 3.

 

REPRESENTATIONS AND WARRANTIES

27

 

 

 

 

3.1

 

No Change

27

3.2

 

Existence; Compliance with Law

27

3.3

 

Power; Authorization; Enforceable Obligations

27

3.4

 

No Legal Bar

28

3.5

 

Litigation

28

3.6

 

No Default

28

3.7

 

Ownership of Property; Liens

28

3.8

 

Taxes

28

3.9

 

Federal Regulations

28

3.10

 

Investment Company Act; Other Regulations

28

3.11

 

No Subsidiaries

28

3.12

 

Use of Proceeds

28

3.13

 

Solvency

29

3.14

 

Limited Purpose

29

3.15

 

Financial Condition

29

 

 

 

 

SECTION 4.

 

CONDITIONS PRECEDENT

29

 

i

--------------------------------------------------------------------------------


 

4.1

 

Conditions to Effectiveness

29

4.2

 

Conditions to Each Loan

31

 

 

 

 

SECTION 5.

 

COVENANTS

31

 

 

 

 

5.1

 

Affirmative Covenants

31

5.2

 

Negative Covenants

34

5.3

 

Use of Websites

35

 

 

 

 

SECTION 6.

 

EVENTS OF DEFAULT

36

 

 

 

 

SECTION 7.

 

AGENCY

39

 

 

 

 

7.1

 

Appointment

39

7.2

 

Delegation of Duties

39

7.3

 

Exculpatory Provisions

39

7.4

 

Reliance by Administrative Agent

39

7.5

 

Notice of Default

40

7.6

 

Non-Reliance on Administrative Agent and Other Lenders

40

7.7

 

Indemnification

40

7.8

 

Administrative Agent in Its Individual Capacity

41

7.9

 

Successor Administrative Agent

41

7.10

 

Administrative Agent Communications

41

 

 

 

 

SECTION 8.

 

MISCELLANEOUS

42

 

 

 

 

8.1

 

Amendments and Waivers

42

8.2

 

Notices

43

8.3

 

No Waiver; Cumulative Remedies

43

8.4

 

Survival of Representations and Warranties

44

8.5

 

Payment of Expenses

44

8.6

 

Successors and Assigns; Participations and Assignments

45

8.7

 

Adjustments; Set-off

48

8.8

 

Counterparts

48

8.9

 

Severability

48

8.10

 

Integration

49

8.11

 

GOVERNING LAW

49

8.12

 

Submission To Jurisdiction; Waivers

49

8.13

 

Acknowledgements

49

8.14

 

Confidentiality

50

8.15

 

WAIVERS OF JURY TRIAL

50

8.16

 

No Bankruptcy Petition Against the Borrower; Liability of the Borrower

50

8.17

 

Conversion of Approved Currencies into Dollars

51

8.18

 

U.S.A. Patriot Act

51

8.19

 

Amendment and Restatement

51

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

1.1

Commitments

3.3

Consents, Authorizations, Filings and Notices

 

 

EXHIBITS:

 

A

Form of Guaranty Agreement

B-1

Form of Borrower Responsible Officer’s Certificate

B-2

Form of Borrower Secretary Certificate

B-3

Form of Guarantor Responsible Officer’s Certificate

B-4

Form of Guarantor Assistant Secretary Certificate

C

Form of Assignment and Acceptance

D-1

Form of Legal Opinion of Reed Smith LLP

D-2

Form of Legal Opinion of Conyers Dill & Pearman Limited

E

Form of Exemption Certificate

F

Form of Commitment Increase Supplement

G

Form of Additional Lender Supplement

H

Closing Date Voting Participants

 

iii

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (as amended, supplemented
or otherwise modified in accordance with the terms hereof and in effect from
time to time, this “Agreement”), dated as of June 17, 2014, is among BUNGE
LIMITED FINANCE CORP., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), and COBANK, ACB, a federally chartered
instrumentality of the United States, as administrative agent.

 

The parties hereto hereby agree as follows:

 

SECTION 1.                         DEFINITIONS

 

1.1                               Defined Terms. As used in this Agreement, the
terms listed in this Section 1.1 shall have the respective meanings set forth in
this Section 1.1.

 

“Adjusted LIBO Rate”:  with respect to any Eurocurrency Loan for each day during
each Interest Period, an interest rate per annum equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent”:  CoBank, as the arranger of the Commitments and as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.

 

“Affiliate”:  with respect to any specified Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified Person. For purposes of this definition “control”
of a Person means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the amount of such Lender’s Commitment then in effect or, if the Commitments
have been terminated, the amount of such Lender’s Loans then outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”:  as defined in the preamble hereto.

 

“Annex X”:  Annex X (as amended, supplemented or otherwise modified and in
effect from time to time) attached to the Pooling Agreement.

 

“Applicable Margin”:  the per annum rate set forth in the applicable row of the
table below:

 

Rating

 

Spread

 

Level I

 

1.050

%

Level II

 

1.175

%

Level III

 

1.300

%

Level IV

 

1.425

%

Level V

 

1.675

%

 

--------------------------------------------------------------------------------


 

“Applicable Moody’s Rating”:  the senior long-term unsecured debt rating that
Moody’s provides of (i) the Guarantor or (ii) if Moody’s does not provide such a
rating of the Guarantor, then the Master Trust or (iii) if Moody’s does not
provide such a rating of the Guarantor or the Master Trust, then the Borrower.

 

“Applicable S&P Rating”:  the senior long-term unsecured debt rating that S&P
provides of (i) the Guarantor or (ii) if S&P does not provide such a rating of
the Guarantor, then the Master Trust or (iii) if S&P does not provide such a
rating of the Guarantor or the Master Trust, then the Borrower.

 

“Assignee”:  as defined in Section 8.6(c).

 

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit C.

 

“Assignor”:  as defined in Section 8.6(c).

 

“Available Commitment”:  as to any Lender at any time, an amount equal to such
Lender’s Commitment then in effect minus:

 

(a)                                 the principal amount of its outstanding
Loans on such date; and

 

(b)                                 for purposes of Section 2.2 only, in
relation to any proposed borrowing or Loan, the principal amount of any Loans
that are due to be made by such Lender on or before the proposed Borrowing Date.

 

“BAFC”:  Bunge Asset Funding Corp., a Delaware corporation, and its successors
and permitted assigns.

 

“BASEL III”:  the agreements on capital requirements, a leverage ratio and
liquidity standards contained in “Basel III:  A global regulatory framework for
more resilient banks and banking systems”, “Basel III:  International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on December 16, 2010.

 

“Benefitted Lender”:  as defined in Section 8.7(a).

 

“BFE”:  Bunge Finance Europe B.V., a company organized under the laws of The
Netherlands, and its successors and permitted assigns.

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Board of Directors”:  with respect to any Person, the board of directors of
such Person or any duly authorized committee thereof.

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrower Account”:  any account established by or for the Borrower, other than
the Series 2002-1 Collection Subaccount (or any sub-subaccount thereof), for the
purpose of depositing funds borrowed hereunder or under any Pari Passu
Indebtedness, any amounts paid pursuant to the Series 2002-1 VFC and all amounts
received with respect to Hedge Agreements.

 

“Borrower Permitted Lien”:  Liens for current taxes, assessments or other
governmental charges which are not delinquent or remain payable without any
penalty, or the validity of which is

 

2

--------------------------------------------------------------------------------


 

contested in good faith by appropriate proceedings upon stay of execution of the
enforcement thereof or upon posting a bond in connection therewith and reserves
to the extent required by GAAP with respect thereto have been provided on the
books of the Borrower.

 

“Borrowing”:  Loans of the same Type and currency, made, converted or continued
on the same date to the Borrower and, in the case of Eurocurrency Loans, as to
which a single Interest Period is in effect.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Loans hereunder.

 

“Borrowing Time”:  as defined in Section 2.2.

 

“Bunge Funding”:  Bunge Funding, Inc., a Delaware corporation, and its
successors and permitted assigns.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in Denver, Colorado or New York City are authorized or required
by law to close, provided, that with respect to notices and determinations in
connection with, and payments of principal and interest on, Eurocurrency Loans,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.

 

“Capital Stock”:  with respect to any Person, any and all shares, interests,
rights to purchase, warrants, options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) the
equity (which includes, but is not limited to, common stock or shares, preferred
stock or shares and partnership and joint venture interests) of such Person
(excluding any debt securities convertible into, or exchangeable for, such
equity).

 

“Change in Control”:  the occurrence of any of the following:

 

(1)                                 the Guarantor becomes aware (by way of a
report or any other filing pursuant to Section 13(d) of the Exchange Act, proxy,
vote, written notice or otherwise) of the acquisition by any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), including any group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act), in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination, of 50% or more of the total voting power of the Voting
Stock of the Guarantor then outstanding;

 

(2)                                 the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all of the assets of the
Guarantor and its Subsidiaries, taken as a whole, to any Person that is not a
Subsidiary of the Guarantor; or

 

(3)                                 the first day on which a majority of the
members of the Guarantor’s Board of Directors are not Continuing Directors.

 

“Closing Date”: June 17, 2014 or such later Business Day as may be mutually
agreed upon in writing by the Borrower and the Administrative Agent, provided
that on or before that date the conditions precedent set forth in Section 4.1
have been satisfied (or waived in a manner acceptable to the Administrative
Agent in its sole discretion).

 

“CoBank”: CoBank, ACB, a federally chartered instrumentality of the United
States.

 

3

--------------------------------------------------------------------------------


 

“Code”:  the United States Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.

 

“Commitment”:  as to any Lender, the obligation of such Lender to make Loans in
an aggregate principal amount not to exceed that Lender’s Commitment Amount.

 

“Commitment Amount”: as to any Lender, that Lender’s Initial Commitment Amount,
as the same may be reduced from time to time pursuant to the terms hereof

 

“Commitment Fee Rate”:  the rate per annum set forth in the applicable row of
the table below:

 

Rating

 

Commitment Fee Rate

 

Level I

 

0.125

%

Level II

 

0.150

%

Level III

 

0.200

%

Level IV

 

0.225

%

Level V

 

0.275

%

 

“Commitment Period”:  the period from and including the Closing Date to the
earlier of (a) the Termination Date or (b) the date of termination of the
Commitments in accordance with the terms hereof.

 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.12, 2.13, 2.14 or 8.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

 

“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Continuing Directors”:  as of any date of determination, any member of the
Board of Directors of the Guarantor who (a) was a member of such Board of
Directors on the Closing Date; or (b) was nominated for election, appointed or
elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election (either by a specific vote or by approval of the
Guarantor’s proxy statement in which such member was named as a nominee for
election as a director).

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Daily Report”:  a report prepared by the Servicer on each Business Day required
pursuant to Section 4.01 of the Servicing Agreement or Section 5.1(o) of this
Agreement, in substantially the form of Exhibit B attached to the Series 2002-1
Supplement.

 

“Default”:  any of the events specified in Section 6, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

4

--------------------------------------------------------------------------------


 

“Defaulted Loan”:  any Purchased Loan with respect to which the related Obligor
or the Guarantor has failed to make any payment due and owing (whether at the
stated maturity, by acceleration or otherwise) for a period of at least eight
(8) days or more.

 

“Defaulting Lender”:  any Lender that (a) has failed to fund any portion of its
Loans required to be funded by it hereunder within three (3) Business Days of
the date required to be funded by it hereunder, (b) has notified the Borrower or
the Administrative Agent in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent to funding a Loan under this Agreement cannot be satisfied),
(c) has otherwise failed to pay over to the Administrative Agent any other
amount required to be paid by it hereunder within three (3) Business Days of the
date when due, unless the subject of a good faith dispute, or (d) has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has indicated its consent
to, approval of or acquiescence in any such proceeding or appointment; provided,
that a Lender shall not become a “Defaulting Lender” solely as a result of the
acquisition or maintenance of an ownership interest in such Lender or Person
controlling such Lender or the exercise of control over a Lender or Person
controlling such Lender by a Governmental Authority or instrumentality thereof.

 

“Delinquent Loan”:  any Purchased Loan (a) with respect to which the related
Obligor or the Guarantor has failed to make any payment due and owing (whether
at the stated maturity, by acceleration or otherwise) for a period of at least
one (1) day but not greater than seven (7) days or (b) as to which an Insolvency
Event has occurred with respect to the related Obligor.

 

“Designated Obligors”:  the Guarantor and the Subsidiaries of the Guarantor set
forth on Schedule IV to the Guaranty Agreement hereto (and their successors) and
any other Subsidiaries of the Guarantor designated by the Guarantor from time to
time that satisfy the conditions set forth in the definition of “Eligible
Obligor” in Annex X to the Pooling Agreement. Notwithstanding the immediately
preceding sentence, with the prior written consent of the Required Lenders
(which consent shall not be unreasonably withheld), the Guarantor may from time
to time identify the Guarantor and certain Subsidiaries that shall not be
classified as Designated Obligors.

 

“Designated Website”:  as defined in Section 5.3(a).

 

“Dollar Equivalent”:  on any date of determination (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Master Trust Approved Currency, the equivalent in Dollars of
such amount, determined by the Administrative Agent pursuant to
Section 1.2(e) using the Rate of Exchange with respect to such currency on such
date in effect under the provisions of such Section.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

5

--------------------------------------------------------------------------------


 

“ERISA Affiliate”:  with respect to any Person, any trade or business (whether
or not incorporated) that is a member of a group of which such Person is a
member and which is treated as a single employer under Section 414 of the Code.

 

“ERISA Event”:  (a) (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC or (ii) the
requirements of Section 4043(b) of ERISA apply with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) any failure by any Plan to satisfy the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived, the filing of an application for
a minimum funding waiver with respect to a Plan, or the failure to make by its
due date a required installment under Section 430(j) of the Code with respect to
any Plan or the failure by the Borrower or any of its ERISA Affiliates to make
any required contribution to a Multiemployer Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan, pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of the Borrower or any of its ERISA Affiliates in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by the
Borrower or any of its ERISA Affiliates from a Multiple Employer Plan during a
plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a lien under
Section 302(f) of ERISA shall have been met with respect to any Plan; (g) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan; (h) a determination that any
Plan is, or is expected to be, in “at risk” status, within the meaning of
Section 430 of the Code; or (i) the receipt by the Borrower or any of its ERISA
Affiliates of a determination that a Multiemployer Plan is in endangered or
critical status, within the meaning of Section 432 of the Code or Section 305 of
ERISA.

 

“Euro” and “EUR”:  the single lawful currency introduced at the start of the
third stage of the European Economic and Monetary Union pursuant to a treaty
establishing the European Union (as amended from time to time).

 

“Eurocurrency”:  when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate (which term shall
(for the avoidance of doubt) not include Loans bearing interest at the Weekly
Reset LIBO Rate).

 

“Event of Default”:  any of the events specified in Section 6, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Exchange Act”:  the U.S. Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes”: any of the following Taxes imposed on, or required to be
withheld or deducted from a payment to, a Lender or any other recipient of
payment to be made by or on account of any obligation of the Borrower hereunder:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender or other recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan pursuant to a
law in effect on the date on which (i) such Lender acquires

 

6

--------------------------------------------------------------------------------

 

such interest in the Loan (other than pursuant to an assignment under
Section 2.17) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.13, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to the failure by the Lender to comply
with Section 2.13(e) or 2.13(f), and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

“Farm Credit Lender”: a lending institution organized and existing pursuant to
the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.

 

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
to and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate”:  for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent.

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 8.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Group Members”:  the collective reference to the Borrower, the Guarantor and
the Designated Obligors.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a reimbursement, counterindemnity or similar obligation, in either
case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of

 

7

--------------------------------------------------------------------------------


 

(a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“Guarantor”:  Bunge Limited, a company incorporated under the laws of Bermuda,
as guarantor pursuant to the Guaranty Agreement.

 

“Guaranty Agreement”:  the Amended and Restated Guaranty to be executed and
delivered by the Guarantor, substantially in the form of Exhibit A.

 

“Hedge Agreements”:                    all swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

 

“Hedge Termination Amounts”:  as the context requires hereunder, all amounts
(i) due and owing by the Borrower or (ii) received by the Borrower, in each case
in connection with the termination of a Hedge Agreement entered into by the
Borrower.

 

“Indebtedness”:  as to any Person, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property, except trade
accounts payable arising in the ordinary course of business, (d) all obligations
of such Person as lessee which are capitalized in accordance with GAAP, (e) all
obligations of such Person created or arising under any conditional sales or
other title retention agreement with respect to any property acquired by such
Person (including without limitation, obligations under any such agreement which
provides that the rights and remedies of the seller or lender thereunder in the
event of default are limited to repossession or sale of such property), (f) all
obligations of such Person with respect to letters of credit and similar
instruments, including without limitation obligations under reimbursement
agreements, (g) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) a Lien on any asset of such Person, whether or not such Indebtedness
is assumed by such Person and (h) all Guarantee Obligations of such Person
(other than guarantees of obligations of direct or indirect Subsidiaries of such
Person).

 

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

 

“Initial Commitment Amount”:  as to any Lender, the amount set forth under the
heading “Initial Commitment” opposite such Lender’s name on Schedule 1.1 or in
the Assignment and Acceptance pursuant to which such Lender became a party
hereto, as the same may be increased or reduced from time to time pursuant to
the terms hereof. The original aggregate amount of the Initial Commitment
Amounts is $865,000,000.

 

“Insolvency Event”:  as defined in Annex X to the Pooling Agreement.

 

“Interest Payment Date”:  (a) as to any Weekly Reset LIBO Rate Loan, the last
day of each March, June, September and December to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurocurrency
Loan having an Interest Period of three months or less, the last day of such
Interest Period, (c) as to any Eurocurrency Loan having an Interest Period
longer than

 

8

--------------------------------------------------------------------------------


 

three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan, the date of any repayment or prepayment made in respect
thereof.

 

“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan, and ending one, two, three, six or, if available to
all of the Lenders, twelve months thereafter, as selected by the Borrower in its
notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the immediately preceding Interest Period applicable to such Eurocurrency Loan,
and ending one, two, three, six or, if available to all of the Lenders, twelve
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 10:00 A.M. on the date that is three
(3) Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

(i)                                     if any Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)                                  the Borrower may not select an Interest
Period that would extend beyond the Termination Date;

 

(iii)                               any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

 

(iv)                              the Borrower shall select Interest Periods so
as not to require a payment or prepayment of the principal of any Eurocurrency
Loan during an Interest Period for such Loan.

 

“Investor Certificateholder”:  as defined in Annex X to the Pooling Agreement.

 

“Lender Affiliate”:  (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender or any Affiliate of any Lender and that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and (c) with respect to any Lender which is a fund that invests in commercial
loans and similar extensions of credit, any other fund that invests in
commercial loans and similar extensions of credit and is managed or advised by
the same investment advisor as such Lender or by an Affiliate of such Lender or
investment advisor.

 

“Lenders”:  as defined in the preamble hereto; provided, that (i) unless the
context otherwise requires, each reference herein to the Lenders shall be deemed
to include any Conduit Lender and (ii) for the sole purpose of determining
voting rights under this Agreement and the other Loan Documents, each reference
herein to the Lenders shall include the Voting Participants.

 

9

--------------------------------------------------------------------------------


 

“Level I”, “Level II”, “Level III”, “Level IV” and “Level V”:  the respective
Level set forth below:

 

 

 

S&P

 

Moody’s

Level I

 

A- or higher

 

A3 or higher

Level II

 

BBB+

 

Baa1

Level III

 

BBB

 

Baa2

Level IV

 

BBB-

 

Baa3

Level V

 

BB+ or lower

 

Ba1 or lower

 

provided that if on any day the Applicable Moody’s Rating and the Applicable S&P
Rating do not coincide for any rating category and the Level differential is
(x) one level, then the higher of the Applicable S&P Rating or the Applicable
Moody’s Rating will be the applicable Level; (y) two levels, the Level at the
midpoint will be the applicable Level; and (z) more than two levels, the higher
of the intermediate Levels will be the applicable Level.

 

“LIBO Rate”:  with respect to any Interest Period, the rate per annum determined
by the Administrative Agent at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period by reference
to the London interbank offered rate administered by ICE Benchmark
Administration Limited (or any successor thereto) for deposits in Dollars on the
London interbank dollar market for a period corresponding to such Interest
Period, as reported by Bloomberg Information Services (or any successor thereto)
or any other readily available service selected by the Administrative Agent that
has been approved by ICE Benchmark Administration Limited (or any successor
thereto) as an authorized information vendor for purposes of displaying rates;
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall equal the
rate determined by the Administrative Agent to be a rate at which Dollar
deposits are offered to major banks in the London interbank Eurodollar market
for funds to be made available for a period corresponding to such Interest
Period.

 

“Lien”:  with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset.

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Guaranty Agreement and the Notes.

 

“Loan Parties”:  each Group Member that is a party to a Loan Document.

 

“Mandatory CP Wind-Down Event”:  as defined in Annex X to the Pooling Agreement.

 

“Master Trust”:  the Bunge Master Trust created by the Pooling Agreement.

 

“Master Trust Approved Currency”:  Dollars, Euro, Sterling and Yen.

 

“Material Adverse Effect”:  (a) a material adverse effect on the business,
property, operations, condition (financial or otherwise) or prospects of the
Borrower or of the Guarantor and its consolidated Subsidiaries taken as a whole,
(b) a material impairment of the collectability of the Purchased Loans taken as
a whole or (c) a material impairment of the validity or enforceability of this
Agreement or any of the other Loan Documents or of the Transaction Documents or
the rights or remedies of the Administrative Agent or the Lenders against the
Borrower or the Guarantor hereunder or under the other Loan Documents.

 

10

--------------------------------------------------------------------------------


 

“Monthly Settlement Statement”:  as defined in Annex X to the Pooling Agreement.

 

“Moody’s”:  Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan”:  with respect to any Person, a multiemployer plan as
defined in Section 4001(a)(3) of ERISA to which such Person or any ERISA
Affiliate of such Person (other than one considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code) is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan”:  a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any of its ERISA Affiliates and at least one Person other than the
Borrower and its ERISA Affiliates or (b) was so maintained and in respect of
which the Borrower or any of its ERISA Affiliates could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

 

“Non-U.S. Lender”:  as defined in Section 2.13(e).

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

 

“Obligor”:  as defined in Annex X to the Pooling Agreement.

 

“Original Closing Date”:  May 31, 2013.

 

“Other Connection Taxes”: with respect to a Lender or any other recipient of
payment to be made by or on account of any obligation of the Borrower hereunder,
Taxes imposed as a result of a present or former connection between such Lender
or other recipient and the jurisdiction imposing such Tax (other than
connections arising from such Lender or other recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Other Participant”: as defined in Section 8.6(b).

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
any interest, addition to tax or penalties applicable thereto.

 

“Pari Passu Indebtedness”:  the Dollar Equivalent of (i) Indebtedness for
borrowed money, the proceeds of which are used to either increase the
Series 2002-1 Invested Amount, refinance Indebtedness

 

11

--------------------------------------------------------------------------------


 

originally used for such purpose and/or pay expenses incurred in connection with
this Agreement or any such other Indebtedness, and (ii) indebtedness incurred in
connection with Hedge Agreements entered into in connection with the Loans
hereunder and any Pari Passu Indebtedness described in clause (i) above, in each
case which ranks not greater than pari passu (in priority of payment) with the
Loans.

 

“Participant”:  an Other Participant or a Voting Participant.

 

“Participant Register”:  as defined in Section 8.6(b).

 

“Payment Period”:  a period commencing on a date on which the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents have become due and payable (whether at the stated
maturity, by acceleration or otherwise) and ending on the date the Loans (with
accrued interest thereon) and all such other amounts are paid in full by the
Borrower or the Guarantor.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any Person succeeding to the functions
thereof.

 

“Permitted Indebtedness”:  (a) Indebtedness of the Borrower pursuant to this
Agreement and (b) Pari Passu Indebtedness.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  a Single Employer Plan or a Multiple Employer Plan.

 

“Pooling Agreement”:  the Fifth Amended and Restated Pooling Agreement, dated as
of June 28, 2004, among Bunge Funding, Bunge Management Services, Inc., as
servicer and the Trustee named therein, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Potential Series 2002-1 Early Amortization Event”:  an event which, with the
giving of notice or the lapse of time or both, would constitute a Series 2002-1
Early Amortization Event.

 

“Prime Rate”:  a variable rate of interest per annum equal to the “U.S. prime
rate” as reported on such day in the Money Rates Section of the Eastern Edition
of The Wall Street Journal, or if the Eastern Edition of The Wall Street Journal
is not published on such day, such rate as last published in the Eastern Edition
of The Wall Street Journal. In the event the Eastern Edition of The Wall Street
Journal ceases to publish such rate or an equivalent on a regular basis, the
term “Prime Rate” shall be determined on any day by reference to such other
regularly published average prime rate for such date applicable to such
commercial banks as is acceptable to the Administrative Agent in its sole
discretion.  Any change in Prime Rate shall be automatic, without the necessity
of notice provided to the Borrower or any other Loan Party.

 

“Prior Credit Agreement”: as defined in Section 8.19.

 

“Purchased Loans”:  as defined in Annex X to the Pooling Agreement.

 

“Rate of Exchange”:  as of the relevant date, the rate of exchange set forth on
the relevant page of the Reuters screen on or about 11:00 A.M., New York time,
for the purchase of (as the context shall require) a Master Trust Approved
Currency with any other Master Trust Approved Currency on such date.

 

“Register”:  as defined in Section 8.6(d).

 

12

--------------------------------------------------------------------------------


 

“Regulation D”:  Regulation D of the Board as in effect from time to time.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Required Lenders”:  at any time, the holders (including Voting Participants in
accordance with Section 8.6(b)) of more than 50% of the Aggregate Exposure
Percentage.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”:  as to any Person, any member of the Board of Directors,
the Chief Executive Officer, the President, the Chief Financial Officer, the
Treasurer or any Vice President of such Person or any other officer of such
Person customarily performing functions similar to those performed by any of the
above-designated officers.

 

“S&P”:  Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.

 

“Sale Agreement”:  the Second Amended and Restated Sale Agreement, dated as of
September 6, 2002, among Bunge Funding, as Buyer, Bunge Finance Limited, a
Bermuda company, as a Seller, and Bunge Finance North America, Inc., a Delaware
corporation, as a Seller, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Series”:  as defined in Annex X to the Pooling Agreement.

 

“Series 2002-1 Accrued Interest”:  as defined in Annex X to the Pooling
Agreement.

 

“Series 2002-1 Allocated Loan Amount”:  as defined in Annex X to the Pooling
Agreement.

 

“Series 2002-1 Collection Subaccount”:  as defined in Annex X to the Pooling
Agreement.

 

“Series 2002-1 Early Amortization Event”:  as defined in Annex X to the Pooling
Agreement.

 

“Series 2002-1 Invested Amount”:  as defined in Annex X to the Pooling
Agreement.

 

“Series 2002-1 Maximum Invested Amount”:  as defined in Annex X to the Pooling
Agreement.

 

“Series 2002-1 Supplement”:  the Fifth Amended and Restated Series 2002-1
Supplement to the Pooling Agreement, dated as of November 17, 2011, among the
Borrower, Bunge Funding, Bunge Management Services, Inc., as Servicer and The
Bank of New York Mellon, as Trustee, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Series 2002-1 VFC”:  the interest in the Master Trust created and authorized
pursuant to the Series 2002-1 Supplement and the Pooling Agreement that is
designated as the “Series 2002-1 VFC Certificate” pursuant to the Series 2002-1
Supplement.

 

“Servicer”:  Bunge Management Services, Inc., a Delaware corporation, and any
“Successor Servicer” (as defined in Annex X to the Pooling Agreement).

 

13

--------------------------------------------------------------------------------


 

“Servicing Agreement”:  the Third Amended and Restated Servicing Agreement,
dated as of December 23, 2003, among Bunge Funding, the Servicer, and The Bank
of New York Mellon, as Trustee, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Single Employer Plan”:  a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any of its ERISA Affiliates and no Person other than the Borrower
and its ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any of its ERISA Affiliates could have liability under Section 4069
of ERISA in the event such plan has been or were to be terminated.

 

“Solvent”:  with respect to any Person on a particular date, that on such date
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“Statutory Reserve Rate”:  a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurocurrency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Sterling”:  the lawful currency of the United Kingdom of Great Britain and
Northern Ireland.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned directly or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Taxes”:  any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.

 

“Termination Date”:  May 30, 2018.

 

“Total Commitments”:  at any time, the aggregate of all Lenders’ Commitment
Amounts then in effect.

 

14

--------------------------------------------------------------------------------


 

“Total Loans”:  at any time, the aggregate principal amount of the Loans of the
Lenders outstanding at such time.

 

“Transaction Documents”:  the collective reference to the Pooling Agreement, the
Series 2002-1 Supplement, the Series 2002-1 VFC, the Sale Agreement and the
Servicing Agreement.

 

“Transferee”:  any Assignee or Participant.

 

“Trustee”:  as defined in Annex X to the Pooling Agreement.

 

“Type”:  as to any Loan, its nature as a Weekly Reset LIBO Rate Loan or a
Eurocurrency Loan.

 

“United States”:  the United States of America.

 

“Voting Participant”: as defined in Section 8.6(b).

 

“Voting Participant Notification”: as defined in Section 8.6(b).

 

“Voting Stock”:  with respect to any Person as of any date, the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

“Weekly Reset LIBO Rate”:  an interest rate (rounded upwards, if necessary, to
the nearest 1/100 of 1%) equal to (a) the LIBO Rate for an interest period of
one month, as determined in accordance with the definition of “LIBO Rate,”
multiplied by (b) the Statutory Reserve Rate; provided, however, upon the
occurrence of any event described in Section 2.10, the Weekly Reset LIBO Rate
shall be the Prime Rate.  The Weekly Reset LIBO Rate shall be reset weekly,
without the necessity of notice being provided to the Borrower or any other
Person, on the first Business Day of each week and shall be adjusted
automatically on and as of the effective date of any change in the Statutory
Reserve Rate.  Information about the then-current Weekly Reset LIBO Rate shall
be made available upon telephonic request.

 

“Weekly Reset LIBO Rate Loans”:  Loans the rate of interest applicable to which
is based upon the Weekly Reset LIBO Rate.

 

“Withdrawal Liability”:  liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

“Withholding Agent”:  the Borrower and the Administrative Agent.

 

“Yen”:  the lawful currency of Japan.

 

1.2                               Other Definitional Provisions.  (a)  Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in the other Loan Documents or any certificate or
other document made or delivered pursuant hereto or thereto.

 

(b)                                 As used herein and in the other Loan
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) accounting terms relating to any Group Member not defined
in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP,
(ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible

 

15

--------------------------------------------------------------------------------


 

assets and properties, including cash, Capital Stock, securities, revenues,
accounts, leasehold interests and contract rights, and (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time (subject to any
restrictions on such amendments, supplements, restatements or modifications set
forth herein).

 

(c)                                  The words “hereof”, “herein” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(e)                                  The Borrower and the Administrative Agent
shall use the Rate of Exchange in effect on any applicable date of determination
for purposes of calculating the Dollar Equivalent of any amount denominated in a
Master Trust Approved Currency other than Dollars.

 

(f)                                   Notwithstanding any other provision
contained herein or in the other Loan Documents, all terms of an accounting or
financial nature used herein and in the other Loan Documents shall be construed,
and all computations of amounts and ratios referred to herein and in the other
Loan Documents shall be made, and prepared:

 

(i)                                     in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 5.2 below (and all defined terms used
in the definition of any accounting term used in Section 5.2 below) shall have
the meaning given to such terms (and defined terms) under GAAP as in effect on
the date hereof applied on a basis consistent with those used in preparing the
financial statements referred to in Section 3.15 below. In the event of any
change after the date hereof in GAAP, and if such change would affect the
computation of any of the financial covenants set forth in Section 5.2 below,
then the parties hereto agree to endeavor, in good faith, to agree upon an
amendment to this Agreement that would adjust such financial covenants in a
manner that would preserve the original intent thereof, but would allow
compliance therewith to be determined in accordance with the Borrower’s
financial statements at the time, provided that, until so amended such financial
covenants shall continue to be computed in accordance with GAAP prior to such
change therein; and

 

(ii)                                  without giving effect to any election
under Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower, BFE, BAFC, the Guarantor or any of their
Subsidiaries at “fair value”, as defined therein.

 

(g)                                  All references to times of day in this
Agreement shall be references to Denver, Colorado time unless otherwise
specifically provided.

 

SECTION 2.                         AMOUNT AND TERMS OF COMMITMENTS

 

2.1                               Commitments.Subject to the terms and
conditions hereof, each Lender severally agrees to make revolving credit loans
in Dollars to the Borrower from time to time during the Commitment Period in an
aggregate principal amount at any one time outstanding which does not exceed the
amount of such

 

16

--------------------------------------------------------------------------------

 

Lender’s then-applicable Commitment Amount. The Borrower shall not request and
no Lender shall be required to make any Loan if, after making such Loan, the
Total Loans would exceed the Total Commitments then in effect. During the
Commitment Period the Borrower may use the Commitments by borrowing, prepaying
the Loans in whole or in part, and reborrowing, all in accordance with the terms
and conditions hereof. Subject to Section 2.10, each Loan shall be either a
Weekly Reset LIBO Rate Loan or a Eurocurrency Loan, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 2.6. The Borrower shall repay all outstanding Loans not later than the
Termination Date.

 

2.2                               Procedure for Loan Borrowing. The Borrower may
borrow under the Commitments during the Commitment Period on any Business Day
(but not more than once on any single Business Day with respect to Weekly Reset
LIBO Rate Loans, unless otherwise approved by the Administrative Agent in its
sole discretion), provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by (a) the Administrative
Agent prior to 10:00 A.M. three (3) Business Days prior to the requested
Borrowing Date, in the case of Eurocurrency Loans, or (b) the Administrative
Agent prior to 9:00 A.M. on the requested Borrowing Date, in the case of Weekly
Reset LIBO Rate Loans comprising a Borrowing in an aggregate amount equal to or
greater than $200,000,000, or (c) 10:30 A.M. on the requested Borrowing Date, in
the case of Weekly Reset LIBO Rate Loans comprising a Borrowing in an aggregate
amount less than $200,000,000), specifying (i) the amount and Type of Loans to
be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurocurrency Loans, the length of the initial Interest Period therefor. Each
borrowing under the Commitments shall be in an amount equal to (y) in the case
of Weekly Reset LIBO Rate Loans, $1,000,000 or a whole multiple thereof (or, if
the then aggregate Available Commitments are less than $1,000,000, such lesser
amount), and (z) in the case of Eurocurrency Loans, $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Upon receipt of any such notice from
the Borrower, the Administrative Agent shall promptly notify each Lender
thereof. Each Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the Borrower
at the Funding Office prior to 1:00 P.M. (the “Borrowing Time”), on the
Borrowing Date requested by the Borrower, in each case in immediately available
Dollar funds, to the Administrative Agent. Such borrowing will then be made
available at 2:00 P.M. on the Borrowing Date to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent.
Should any such borrowing notice from the Borrower indicate an account on the
books of another bank or financial institution, the Administrative Agent shall
transfer the amounts described in such borrowing notice to such account within a
reasonable period of time.

 

2.3                               Commitment Fees, etc.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Lender (other than a Defaulting
Lender) a commitment fee in Dollars for the period from and including the date
hereof to the last day of the Commitment Period, computed at a rate per annum
equal to for each day during such period the Commitment Fee Rate on such day, on
the amount of the Available Commitment of such Lender on such day, payable
quarterly in arrears on the last day of each March, June, September and
December and on the Termination Date, commencing on the first of such dates to
occur after the date hereof.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent all fees in the amounts and on the dates previously or
contemporaneously herewith agreed to in writing by the Borrower and the
Administrative Agent.

 

2.4                               Termination or Reduction of Commitments. The
Borrower shall have the right, upon not less than three (3) Business Days’
notice to the Administrative Agent, to terminate the Commitments or,

 

17

--------------------------------------------------------------------------------


 

from time to time, to reduce the amount of the Commitments; provided that no
such termination or reduction of Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Loans made on the effective date
thereof, the Total Loans would exceed the Total Commitments. Any such reduction
shall be in an amount equal to at least $10,000,000 or any larger whole multiple
thereof, and shall reduce permanently the Commitments then in effect.

 

2.5                               Prepayments.

 

(a)                                 The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than
(i) 10:00 A.M. three (3) Business Days prior thereto, in the case of
Eurocurrency Loans, and (ii) 10:00 A.M. on the date thereof, in the case of
Weekly Reset LIBO Rate Loans, which notice shall specify the date and amount of
prepayment and whether the prepayment is of Eurocurrency Loans or Weekly Reset
LIBO Rate Loans; provided, that if a Eurocurrency Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 2.14. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with accrued interest
to such date on the amount prepaid. Partial prepayments of Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof.

 

(b)                                 If, on any day, the sum of the aggregate
outstanding principal amount of the Loans hereunder and Pari Passu Indebtedness
(after converting all such amounts into the then Dollar Equivalent thereof)
exceeds the then current Series 2002-1 Invested Amount outstanding under the
Series 2002-1 VFC (after giving effect to any increases or decreases therein on
such day), the Borrower shall prepay Loans and/or Pari Passu Indebtedness in an
amount sufficient to comply with Section 5.2(a). Any such prepayment of Loans
pursuant to this Section 2.5(b) shall be made together with accrued interest to
the date of such prepayment on the amount prepaid and the Borrower shall also
pay any amounts owing pursuant to Section 2.14.

 

(c)                                  If, on any date, the Total Loans
outstanding on such date exceed the Total Commitments in effect on such date,
the Borrower immediately shall prepay the Loans in the amount of such excess.
Any such prepayment of Loans pursuant to this Section 2.5(c) shall be made
together with accrued interest to the date of such prepayment on the amount
prepaid and the Borrower shall also pay any amounts owing pursuant to
Section 2.14.

 

2.6                               Conversion and Continuation Options.

 

(a)                                 The Borrower may elect from time to time to
convert Eurocurrency Loans to Weekly Reset LIBO Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
10:00 A.M. on the Business Day preceding the proposed conversion date, provided
that any such conversion of Eurocurrency Loans may only be made on the last day
of an Interest Period with respect thereto. The Borrower may elect from time to
time to convert Weekly Reset LIBO Rate Loans to Eurocurrency Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
10:00 A.M. on the third (3rd) Business Day preceding the proposed conversion
date (which notice shall specify the length of the initial Interest Period
therefor), provided that no Weekly Reset LIBO Rate Loan may be converted into a
Eurocurrency Loan when any Event of Default has occurred and is continuing and
the Administrative Agent or the Required Lenders have determined in its or their
sole discretion not to permit such conversions. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.

 

18

--------------------------------------------------------------------------------


 

(b)                                 Any Eurocurrency Loan may be continued as
such upon the expiration of the then current Interest Period with respect
thereto by the Borrower giving irrevocable notice to the Administrative Agent,
in accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurocurrency Loan may be continued as such when
any Event of Default has occurred and is continuing and the Administrative Agent
has or the Required Lenders have determined in its or their sole discretion not
to permit such continuations, and provided, further, that if the Borrower shall
fail to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso, any such
Eurocurrency Loans shall be automatically converted to Weekly Reset LIBO Rate
Loans on the last day of such then expiring Interest Period. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

2.7                               Limitations on Eurocurrency Borrowings.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurocurrency Loans and all selections of
Interest Periods shall be in such amounts and be made pursuant to such elections
so that, after giving effect thereto, the aggregate principal amount of the
Eurocurrency Loans comprising each Eurocurrency Borrowing shall be equal to
$5,000,000 or a whole multiple of $1,000,000 in excess thereof, and (b) no more
than ten (10) Eurocurrency Borrowings shall be outstanding at any one time.

 

2.8                               Interest Rates and Payment Dates.

 

(a)                                 Each Eurocurrency Loan shall bear interest
for each day during each Interest Period with respect thereto at a rate per
annum equal to (i) the Adjusted LIBO Rate determined for such day, plus (ii) the
Applicable Margin.

 

(b)                                 Each Weekly Reset LIBO Rate Loan shall bear
interest at a rate per annum equal to (i) the Weekly Reset LIBO Rate, plus
(ii) the Applicable Margin.

 

(c)                                  During the continuance of an Event of
Default all outstanding Loans (whether or not overdue) shall bear interest at a
rate per annum equal to the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2%. If all or a
portion of any interest payable on any Loan or any commitment fee or other
amount payable hereunder (other than any amount to which the preceding sentence
is applicable) shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at the
Weekly Reset LIBO Rate plus 2% from the date of such non-payment until such
amount is paid in full (as well after as before judgment).

 

(d)                                 Interest shall be payable in arrears on each
Interest Payment Date, provided that interest accruing pursuant to paragraph
(c) of this Section shall be payable from time to time on demand.

 

2.9                               Computation of Interest and Fees.

 

(a)                                 Interest and fees payable pursuant hereto
shall be calculated on the basis of a 360-day year for the actual days elapsed,
except that, with respect to Weekly Reset LIBO Rate Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of an Adjusted LIBO Rate. Any change in the interest rate on a Loan resulting
from a change in the Weekly Reset LIBO Rate or the Statutory Reserve Rate shall
become effective as of the opening of business on the day on which such

 

19

--------------------------------------------------------------------------------


 

change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error. The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to Sections
2.8(a) and 2.8(b).

 

2.10                        Inability to Determine Interest Rate. If prior to
the first day of any Interest Period (with respect to a Eurocurrency Borrowing)
or the first Business Day of any week (with respect to a Weekly Reset LIBO
Rate):

 

(a)                                 the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the LIBO Rate
required to determine the applicable Adjusted LIBO Rate or Weekly Reset LIBO
Rate, or

 

(b)                                 the Administrative Agent shall have received
notice from the Required Lenders that the LIBO Rate required to determine the
applicable Adjusted LIBO Rate or Weekly Reset LIBO Rate will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans,

 

the Administrative Agent shall give facsimile or telephonic notice thereof to
the Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (w) any Eurocurrency Loans requested to be made on the first day
of such Interest Period shall be made as Weekly Reset LIBO Rate Loans, (x) any
Loans that were to have been converted on the first day of such Interest Period
to Eurocurrency Loans shall be continued as Weekly Reset LIBO Rate Loans,
(y) any outstanding Eurocurrency Loans shall be converted, on the last day of
the then-current Interest Period, to Weekly Reset LIBO Rate Loans, and (z) the
Weekly Reset LIBO Rate shall be the Prime Rate, as provided in the definition of
“Weekly Reset LIBO Rate” in Section 1.1. Until such notice has been withdrawn by
the Administrative Agent, no further Eurocurrency Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Loans to
Eurocurrency Loans.

 

2.11                        Pro Rata Treatment and Payments.

 

(a)                                 Each borrowing by the Borrower from the
Lenders hereunder shall be made pro rata according to the respective Commitments
of the Lenders. Any reduction of the Commitments of the Lenders shall be made
pro rata according to the respective Commitments of the Lenders. Each payment by
the Borrower on account of any commitment fee with respect to any period shall
be made pro rata according to the respective average daily Available Commitments
of the Lenders for such period; provided, that the Borrower shall not be
obligated to pay any commitment fee owed to a Lender with respect to any period
during which such Lender became a Defaulting Lender and such Defaulting Lender’s
Available Commitment shall not be included in the calculation of the commitment
fees owed to the Lenders that are not Defaulting Lenders during such period.

 

(b)                                 Each payment (including each prepayment) by
the Borrower on account of principal of and interest on the Loans shall be made
pro rata according to the respective outstanding principal amounts of the Loans
then held by the Lenders.

 

20

--------------------------------------------------------------------------------


 

(c)                                  All payments (including prepayments) to be
made by the Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 12:00 Noon on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in immediately available funds.
Payments and prepayments of all amounts hereunder shall be made in Dollars. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the Eurocurrency Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurocurrency Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

 

(d)                                 Unless the Administrative Agent shall have
been notified in writing by any Lender prior to the Borrowing Time on a
Borrowing Date that such Lender will not make the amount that would constitute
its share of such borrowing on such date available to the Administrative Agent,
the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such Borrowing Date, and the
Administrative Agent may, but shall not be so required to, in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
amount is not made available to the Administrative Agent by the required time on
such Borrowing Date, and if the Administrative Agent makes such corresponding
amount available to the Borrower, then such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
the Administrative Agent makes such Lender’s share of such borrowing available
to the Borrower, and if such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three (3) Business
Days after such Borrowing Date, the Administrative Agent shall also be entitled
to recover such amount with interest thereon at the rate per annum applicable to
Weekly Reset LIBO Rate Loans, on demand, from the Borrower. The failure of any
Lender to make any Loan on any Borrowing Date shall not relieve any other Lender
of its obligation hereunder to make a Loan on such Borrowing Date pursuant to
the provisions contained herein, but no Lender shall be responsible for the
failure of any other Lender to make the Loan to be made by such other Lender on
any Borrowing Date, and nothing in this Section 2.11(d) or elsewhere in this
Agreement or any other Loan Document shall be deemed to require the
Administrative Agent (or any other Lender) to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its commitments
hereunder or to prejudice any rights that the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

(e)                                  Unless the Administrative Agent shall have
been notified in writing by the Borrower prior to the date of any payment due to
be made by the Borrower hereunder that the Borrower will not make such payment
to the Administrative Agent, the Administrative Agent may assume that the
Borrower is making such payment, and the Administrative Agent may, but shall not
be required to, in reliance upon such assumption, make available to the Lenders
their respective pro rata shares of a corresponding amount. If such payment is
not made to the

 

21

--------------------------------------------------------------------------------


 

Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

 

2.12                        Requirements of Law.

 

(a)                                 If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i)                                     shall subject any Lender to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes) with
respect to this Agreement or on any Loan made by it;

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Adjusted LIBO Rate or Weekly Reset LIBO Rate; or

 

(iii)                               shall impose on such Lender any other
condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining any Loans (other than Weekly Reset LIBO Rate Loans
determined by reference to the Prime Rate) or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

 

(b)                                 If any Lender shall have determined that the
adoption of or any change in any Requirement of Law regarding capital or
liquidity adequacy or in the interpretation or application thereof or compliance
by such Lender or any corporation controlling such Lender with any request or
directive regarding capital adequacy (whether or not having the force of law)
from any Governmental Authority made subsequent to the date hereof shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction; provided that the Borrower shall not be required to compensate a
Lender pursuant to this paragraph for any amounts incurred more than six months
prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor; and

 

22

--------------------------------------------------------------------------------


 

provided further that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.

 

(c)                                  A certificate as to any additional amounts
payable pursuant to this Section submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

(d)                                 Notwithstanding anything herein to the
contrary (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a change in Requirements of Law, regardless of the date enacted, adopted,
issued or implemented.

 

2.13                        Taxes.

 

(a)                                 All payments made by or on behalf of the
Borrower under this Agreement or any other Loan Document shall be made free and
clear of, and without deduction or withholding for or on account of, any Taxes;
provided, that if any Taxes are required to be deducted or withheld from any
amounts payable to the Administrative Agent or any Lender, as determined in good
faith by the applicable Withholding Agent, (x) the applicable Withholding Agent
shall be entitled to make such deduction or withholding and shall timely pay the
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and (y) if such Tax is an Indemnified Tax, then the sum
payable by the Borrower to the Administrative Agent or such Lender shall be
increased to the extent necessary so that after such deduction or withholding
has been made (including such deductions and withholdings applicable to
additional sums payable under this Section), the Administrative Agent or such
Lender receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)                                 In addition, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  Whenever any Indemnified Taxes or Other
Taxes are payable by the Borrower, as promptly as possible thereafter the
Borrower shall send to the Administrative Agent for its own account or for the
account of the relevant Lender, as the case may be, a certified copy of an
original official receipt received by the Borrower showing payment thereof, a
copy of the tax return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent. If (i) the Borrower fails
to pay any Indemnified Taxes or Other Taxes when due to the appropriate taxing
authority or (ii) the Borrower fails to remit to the Administrative Agent the
required receipts or other required documentary evidence or (iii) any
Indemnified Taxes or Other Taxes are imposed directly upon the Administrative
Agent or any Lender, the Borrower shall indemnify the Administrative Agent and
the Lenders for any Taxes that are imposed on the Administrative Agent or any
Lender as a result of any such failure, in the case of (i) and (ii), or any such
direct imposition, in the case of (iii).

 

(d)                                 Each Lender shall indemnify the
Administrative Agent for the full amount of any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings or similar charges imposed by any
Governmental Authority that are attributable to such Lender and that are payable
or paid

 

23

--------------------------------------------------------------------------------


 

by the Administrative Agent (to the extent not reimbursed by the Guarantor or
the Borrower and without limiting the obligation of the Guarantor or the
Borrower to do so), together with all interest, penalties, reasonable costs and
expenses arising therefrom or with respect thereto, as determined by the
Administrative Agent in good faith. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.

 

(e)                                  Each Lender (or Transferee) that is a
“United States person” as defined in Section 7701(a)(30) of the Code shall
deliver to the Borrower and the Administrative Agent on or before the date on
which it becomes a party to this Agreement two properly completed and duly
signed copies of U.S. Internal Revenue Service Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal withholding tax. Each
Lender (or Transferee) that is not a “United States person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) (i) two
copies of either U.S. Internal Revenue Service Form W-8BEN, Form W-8ECI or
Form W-8IMY (together with any applicable underlying IRS forms), (ii) in the
case of a Non-U.S. Lender claiming exemption from U.S. federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement substantially in the form of Exhibit E and the
applicable Form W-8, or any subsequent versions thereof or successors thereto,
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or a reduced rate of, U.S. federal withholding tax on payments
by the Borrower under this Agreement and the other Loan Documents or (iii) any
other form prescribed by applicable requirements of U.S. federal income tax law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of law to permit the Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made. Such forms shall be delivered by each Non-U.S. Lender on or before the
date it becomes a party to this Agreement (or, in the case of any Participant,
on or before the date such Participant purchases the related participation) and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent. In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower
and the Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this Section, a Non-U.S. Lender
shall not be required to deliver any form pursuant to this Section that such
Non-U.S. Lender is not legally able to deliver.

 

(f)                                   A Lender (or participant) that is entitled
to an exemption from or reduction of non-U.S. withholding tax under the law of
the jurisdiction in which the Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate, provided that such Lender (or participant) is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s (or participant’s) judgment such completion, execution or submission
would not materially prejudice the legal or commercial position of such Lender
(or participant).

 

24

--------------------------------------------------------------------------------


 

(g)                                  If a payment made to a Lender under any
Loan Document would be subject to U.S. Federal withholding tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this paragraph (g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(h)                                 If the Administrative Agent or a Lender
determines, in its sole good faith discretion, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.13, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.13 with respect to
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower agrees to pay, upon
the request of the Administrative Agent or such Lender, the amount paid over to
the Borrower pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event that the Administrative Agent
or such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (h), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (h) the payment of which would place the indemnified
party in a less favorable net after-tax position than the indemnified party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. This paragraph (h) shall not be
construed to require the Administrative Agent or a Lender to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower.

 

(i)                                     The agreements in this Section shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

2.14                        Indemnity. The Borrower agrees to indemnify each
Lender for, and to hold each Lender harmless from, any loss or expense that such
Lender may sustain or incur as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurocurrency Loans
after the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurocurrency Loans after the Borrower has given
a notice thereof in accordance with the provisions of this Agreement, (c) the
making of a prepayment of Eurocurrency Loans on a day that is not the last day
of an Interest Period with respect thereto or (d) the assignment of any
Eurocurrency Loan other than on the last day of an Interest Period with respect
thereto as the result of a request by the Borrower pursuant to Section 2.17(a);
provided, however, that the Borrower shall not be obligated to indemnify a
Defaulting Lender for any such loss or expense (incurred while such Lender was a
Defaulting Lender) related to the prepayment or assignment of any Eurocurrency
Loan owed to such Defaulting Lender. Such indemnification may include an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the

 

25

--------------------------------------------------------------------------------


 

amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurocurrency market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

2.15                        Change of Lending Office. Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of Section 2.12 or
2.13(a) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.12 or 2.13(a).

 

2.16                        Illegality. If, after the date of this Agreement,
the introduction of, or any change in, any applicable law, rule or regulation or
in the interpretation or administration thereof by any Governmental Authority
shall, in the reasonable opinion of counsel to any Lender, make it unlawful for
such Lender to make or maintain any Eurocurrency Loan, then such Lender may, by
notice to the Borrower (with notice to the Administrative Agent), immediately
declare that such Eurocurrency Loan shall be due and payable. The Borrower shall
repay any such Eurocurrency Loan declared so due and payable in full on the last
day of the Interest Period applicable thereto or earlier if required by law,
together with accrued interest thereon. Each Lender will promptly notify the
Borrower and the Administrative Agent of any event of which such Lender has
knowledge which would entitle it to repayment pursuant to this Section 2.16 and
will use its reasonable efforts to mitigate the effect of any event if, in the
sole and absolute opinion of such Lender, such efforts will avoid the need for
such prepayment and will not be otherwise disadvantageous to such Lender.

 

2.17                        Replacement of Lenders.

 

(a)                                 The Borrower shall be permitted to replace
any Lender that requests reimbursement for amounts owing pursuant to
Section 2.12 or 2.13(a) with a replacement financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender shall have taken
no action under Section 2.15 so as to eliminate the continued need for payment
of amounts owing pursuant to Section 2.12 or 2.13(a), (iv) the replacement
financial institution shall purchase, at par, in immediately available funds,
all Loans and other amounts owing to such replaced Lender on or prior to the
date of replacement, (v) the Borrower shall be liable to such replaced Lender
under Section 2.14 if any Eurocurrency Loan owing to such replaced Lender shall
be purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 8.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein) and (viii) the Borrower
shall remain liable to such replaced Lender for all additional amounts (if any)
required pursuant to Section 2.12 or 2.13(a), as the case may be.

 

26

--------------------------------------------------------------------------------

 

(b)                                 The Borrower shall be permitted to replace
any Defaulting Lender with a replacement financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) the replacement financial institution shall purchase, at par,
in immediately available funds, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (iv) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (v) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 8.6 (provided that
the Borrower shall be obligated to pay the registration and processing fee
referred to therein) and (vi) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender.

 

SECTION 3.                         REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

 

3.1                               No Change. Since December 31, 2013, there has
been no development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

3.2                               Existence; Compliance with Law. The Borrower
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has the power and authority, and the
legal right, to own and operate its property and to conduct the business in
which it is currently engaged, (c) is duly qualified as a foreign corporation
and in good standing under the laws of each jurisdiction where its ownership or
operation of property or the conduct of its business requires such
qualification, except where the failure to be so duly qualified could not
reasonably be expected to have a Material Adverse Effect, (d) is in compliance
with all Requirements of Law except to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (e) with respect to the transactions contemplated hereunder,
is in compliance in all material respects with all Requirements of Law
promulgated by the U.S. Treasury Department Office of Foreign Assets Control
pursuant to the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et. seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order promulgated thereunder (including having in full force and
effect any required licenses thereunder).

 

3.3                               Power; Authorization; Enforceable Obligations.
The Borrower has the power and authority, and the legal right, to make, deliver
and perform the Loan Documents to which it is a party and to obtain Loans
hereunder. The Borrower has taken all necessary organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and to authorize the Loans on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the Loans hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents to which the Borrower is a party, except consents, authorizations,
filings and notices described in Schedule 3.3, which consents, authorizations,
filings and notices have been obtained or made and are in full force and effect.
Each Loan Document to which the Borrower is a party has been duly executed and
delivered on behalf of the Borrower. This Agreement constitutes, and each other
Loan Document to which the Borrower is a party, upon execution will constitute,
a legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

27

--------------------------------------------------------------------------------


 

3.4                               No Legal Bar. The execution, delivery and
performance of this Agreement and the other Loan Documents to which the Borrower
is a party, the borrowings hereunder and the use of the proceeds thereof will
not violate any Requirement of Law or any Contractual Obligation of the Borrower
and will not result in, or require, the creation or imposition of any Lien
(other than any Borrower Permitted Lien) on any of the Borrower’s properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation.
No Requirement of Law or Contractual Obligation applicable to the Borrower could
reasonably be expected to have a Material Adverse Effect.

 

3.5                               Litigation. No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against the Borrower or
against any of its properties or revenues (a) with respect to any of the Loan
Documents to which the Borrower is a party or any of the transactions
contemplated hereby or thereby, or (b) that could reasonably be expected to have
a Material Adverse Effect.

 

3.6                               No Default. The Borrower is not in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

 

3.7                               Ownership of Property; Liens. The Borrower has
good title to all its property, and none of such property is subject to any Lien
other than Borrower Permitted Liens.

 

3.8                               Taxes. The Borrower has filed or caused to be
filed all federal, state and other material tax returns that are required to be
filed and has paid all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its property and all other taxes, fees
or other charges imposed on it or any of its property by any Governmental
Authority (other than any taxes, fees or other charges the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower). No tax Lien (other than any Borrower Permitted Lien) has
been filed, and, to the knowledge of the Borrower, no claim is being asserted,
with respect to any such tax, fee or other charge.

 

3.9                               Federal Regulations. No part of the proceeds
of any Loans will be used for “buying” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U as now
and from time to time hereafter in effect or for any purpose that violates the
provisions of the Regulations of the Board. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.

 

3.10                        Investment Company Act; Other Regulations. The
Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. The Borrower is not subject to regulation under any Requirement of
Law (other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

 

3.11                        No Subsidiaries. The Borrower has no direct or
indirect Subsidiaries.

 

3.12                        Use of Proceeds. The proceeds of Loans made on the
Original Closing Date were used (to the extent necessary) to repay the
Borrower’s obligations to CoBank under the JPMorgan Credit Agreement (as defined
in the Prior Credit Agreement). The proceeds of Loans made on the Phase II
Effective Date (as defined in the Prior Credit Agreement) were used (to the
extent necessary) to repay in full the “Tranche A Loans” under and as defined in
the 2012 Credit Agreement (as defined in the Prior Credit Agreement). The
proceeds of all other Loans made under the Prior Credit Agreement were used, and
the proceeds of all Loans made hereunder shall be used, solely to either
(i) make advances under the

 

28

--------------------------------------------------------------------------------


 

Series 2002-1 VFC, (ii) repay Permitted Indebtedness outstanding from time to
time or (iii) pay expenses incurred in connection with this Agreement and any
Pari Passu Indebtedness.

 

3.13                        Solvency. Each Loan Party is, and after giving
effect to the incurrence of all Indebtedness and obligations being incurred in
connection herewith and therewith will be and will continue to be, Solvent.

 

3.14                        Limited Purpose. The Borrower is a single purpose
entity that was formed for the sole purpose of (i) holding the Series 2002-1
VFC, (ii) borrowing under the Commitments hereunder, (iii) incurring Pari Passu
Indebtedness and (iv) entering into Hedge Agreements in connection with the
Commitments hereunder and such Pari Passu Indebtedness. Other than cash derived
from Hedge Agreements and distributions of Series 2002-1 Accrued Interest and
Series 2002-1 Invested Amount to the Borrower under the Series 2002-1 VFC, which
cash shall be used by the Borrower solely to make interest, principal and
premium (if any) payments under this Agreement and under any Pari Passu
Indebtedness and to pay for its reasonable operating expenses (and, in the case
of cash derived from Hedge Agreements, to make advances under the Series 2002-1
VFC), the Series 2002-1 VFC is the sole asset of the Borrower.

 

3.15                        Financial Condition. The balance sheet of the
Borrower as at December 31, 2013 and the related statements of income for the
fiscal year ended on such date, reported on by the Borrower’s independent public
accountants, copies of which have heretofore been furnished to the
Administrative Agent, are complete and correct, in all material respects, and
present fairly the financial condition of the Borrower as at such date, and the
results of operations for the fiscal year then ended. Such financial statements,
including any related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the external auditors and as disclosed therein, if any).

 

SECTION 4.                         CONDITIONS PRECEDENT

 

4.1                               Conditions to Effectiveness. This Agreement
shall become effective on the first day on which all of the following conditions
have been satisfied:

 

(a)                                 Credit Agreement; Notes; Guaranty Agreement.
The Administrative Agent shall have received (i) this Agreement executed and
delivered by the Administrative Agent, the Borrower and each Person listed on
Schedule 1.1; (ii) such Notes, executed and delivered by the Borrower, as may be
requested by any Lender; and (iii) the Guaranty Agreement, executed and
delivered by the Guarantor.

 

(b)                                 Series 2002-1 VFC. The conditions set forth
in Section 8.01 of the Series 2002-1 Supplement shall have been satisfied, and
the Series 2002-1 VFC shall have been issued and delivered to the Borrower
pursuant to the Series 2002-1 Supplement.  In addition, the Administrative Agent
shall have received a Responsible Officer’s certificate, dated the Closing Date,
certifying as to the foregoing matters and attaching true and correct copies of
the documents delivered pursuant to Section 8.01 of the Series 2002-1 Supplement
(including without limitation the Series 2002-1 Supplement, the Pooling
Agreement and the Servicing Agreement).

 

(c)                                  Fees. The Lenders and the Administrative
Agent shall have received all fees required to be paid, and all expenses for
which invoices have been presented (including the reasonable fees and expenses
of legal counsel), on or before the Closing Date.

 

(d)                                 Closing Certificates; Good Standing
Certificates. The Administrative Agent shall have received (i) a Responsible
Officer’s certificate of the Borrower, dated the Closing Date, substantially in
the form of Exhibit B-1 and a secretary’s certificate of the Borrower, dated the

 

29

--------------------------------------------------------------------------------


 

Closing Date, substantially in the form of Exhibit B-2, with appropriate
insertions and attachments satisfactory in form and substance to the
Administrative Agent, including (A) the certificate of incorporation of the
Borrower, certified by the relevant authority of the jurisdiction of
organization of the Borrower, and the bylaws of the Borrower, (B) Board of
Directors resolutions in respect of the Loan Documents to which the Borrower is
a party, and (C) incumbency certificates with respect to the Borrower, (ii) a
Responsible Officer’s certificate of the Guarantor, dated the Closing Date,
substantially in the form of Exhibit B-3 and a certificate of the secretary or
assistant secretary of the Guarantor, dated the Closing Date, substantially in
the form of Exhibit B-4, with appropriate insertions and attachments
satisfactory in form and substance to the Administrative Agent, including
(A) the certificate of incorporation and memorandum of association of the
Guarantor and the bye-laws of the Guarantor, (B) Board of Directors resolutions
in respect of the Loan Documents to which the Guarantor is a party, and
(C) incumbency certificates with respect to the Guarantor, and (iii) a good
standing certificate (or similar certificate) for each of the Borrower and the
Guarantor from their respective jurisdictions of organization.

 

(e)                                  Legal Opinions. The Administrative Agent
shall have received the following executed legal opinions, each dated on the
Closing Date:

 

(i)                                     the legal opinion of Reed Smith LLP, New
York counsel to the Borrower and New York counsel to the Guarantor,
substantially in the form of Exhibit D-1; and

 

(ii)                                  the legal opinion of Conyers Dill &
Pearman Limited, Bermuda counsel to the Guarantor, substantially in the form of
Exhibit D-2.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

(f)                                   Representations and Warranties. Each of
the representations and warranties made by any Loan Party in or pursuant to the
Loan Documents shall be true and correct in all material respects on and as of
such date; provided that, the representations and warranties made in Sections
3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.9, 3.13, 3.14 and 3.15 shall be true and correct
in all respects as of such date.

 

(g)                                  Compliance with Laws. The Administrative
Agent shall have received evidence reasonably satisfactory to it that the
business conducted and proposed to be conducted by the Borrower and the
Guarantor is in compliance with all applicable laws and regulations and that all
registrations, filings and licenses and/or consents required to be obtained by
the Borrower or the Guarantor, as the case may be, in connection therewith have
been made or obtained and are in full force and effect.

 

(h)                                 No Series 2002-1 Early Amortization Event or
Potential Series 2002-1 Early Amortization Event. No Series 2002-1 Early
Amortization Event or Potential Series 2002-1 Early Amortization Event shall
have occurred and be continuing.

 

(i)                                     Guarantor Financials. The Administrative
Agent shall have received (i) audited consolidated financial statements of the
Guarantor for its fiscal year ended December 31, 2013, and (ii) unaudited
consolidated financial statements for its fiscal quarter ended March 31, 2014.

 

(j)                                    Guarantor, Master Trust and Borrower
Rating. The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Guarantor’s long-term unsecured debt rating or
senior implied rating, as applicable, is at least “BBB-” by S&P and either the
Master Trust’s or the Borrower’s long-term unsecured debt rating is at least
“Baa3” by Moody’s.

 

30

--------------------------------------------------------------------------------


 

4.2                               Conditions to Each Loan. The agreement of each
Lender to make any Loan requested to be made by it on any date (including its
initial Loan) is subject to the satisfaction of the following conditions
precedent:

 

(a)                                 Representations and Warranties. Each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date (unless any representations and
warranties expressly relate to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date);
provided that, the representations and warranties made in Sections 3.1, 3.2,
3.3, 3.4, 3.5, 3.6, 3.9, 3.13, 3.14 and 3.15 shall be true and correct in all
respects on and as of such date as if made on and as of such date.

 

(b)                                 No Default. No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Loans requested to be made on such date.

 

(c)                                  No Series 2002-1 Early Amortization Event
or Potential Series 2002-1 Early Amortization Event. No Series 2002-1 Early
Amortization Event or Potential Series 2002-1 Early Amortization Event shall
have occurred and be continuing on such date or after giving effect to the Loans
requested to be made on such date.

 

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such Loan that the conditions
contained in this Section 4.2 have been satisfied.

 

SECTION 5.                         COVENANTS

 

While this Agreement is in effect (i.e., until all indebtedness and other
amounts payable by the Borrower hereunder have been paid in full and the Lenders
no longer have any Commitments hereunder), the Borrower agrees that:

 

5.1                               Affirmative Covenants. The Borrower shall:

 

(a)                                 Provide the Administrative Agent all
information that the Administrative Agent may reasonably request in writing
concerning the business of the Borrower within a reasonable period of time
considering the nature of the request; provided that with respect to any
information relating to an annual audited report, the same may be delivered
within one hundred and twenty (120) calendar days after the end of the
Borrower’s fiscal year.

 

(b)                                 Furnish or cause to be furnished to the
Administrative Agent prompt written notice of the filing or commencement of any
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority against or affecting the Borrower that could reasonably
be expected to result in a Material Adverse Effect.

 

(c)                                  Furnish or cause to be furnished to the
Administrative Agent in sufficient number for each Lender, copies of all
(i) Daily Reports prepared by the Servicer pursuant to Section 5.1(o),
(ii) notices of Series 2002-1 Early Amortization Events and (iii) Monthly
Settlement Statements; provided that the documents set forth in clauses (i) and
(iii) above shall be provided only upon the request of the Administrative Agent
or the Required Lenders.

 

(d)                                 Take all actions necessary to ensure that
all taxes and other governmental claims in respect of the Borrower’s operations
and assets are promptly paid when due, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves to the extent required by GAAP with respect thereto have been
provided on the books of the Borrower.

 

31

--------------------------------------------------------------------------------


 

(e)                                  Comply with all Requirements of Law except
where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect on its ability to perform its obligations under the Loan
Documents.

 

(f)                                   Advise the Administrative Agent of the
occurrence of each Default or Event of Default as promptly as practicable after
the Borrower becomes aware of any such Default or Event of Default.

 

(g)                                  Furnish to the Administrative Agent in
sufficient number for each Lender as soon as available, but in any event within
one hundred and twenty (120) days after the end of each fiscal year of the
Borrower, audited financial statements consisting of the balance sheet of the
Borrower as of the end of such year and the related statements of income and
retained earnings and statements of cash flow for such year, setting forth in
each case in comparative form the corresponding figures for the previous fiscal
year, certified by independent certified public accountants satisfactory to the
Administrative Agent to the effect that such financial statements fairly present
in all material respects the financial condition and results of operations of
the Borrower in accordance with GAAP consistently applied.

 

(h)                                 Furnish to the Administrative Agent as soon
as available but in any event within sixty (60) days after the end of each of
the first three quarters for each fiscal year of the Borrower, unaudited
financial statements consisting of a balance sheet of the Borrower as at the end
of such quarter and a statement of income and retained earnings and of cash flow
for such quarter, setting forth (in the case of financial statements furnished
for calendar quarters subsequent to the first full calendar year of the
Borrower) in comparative form the corresponding figures for the corresponding
quarter of the preceding fiscal year.

 

(i)                                     Furnish, or cause to be furnished, to
the Administrative Agent together with the financial statements required
pursuant to clause (g) and clause (h) a certificate of a Responsible Officer of
the Borrower stating (i) that the attached financial statements have been
prepared in accordance with GAAP and accurately reflect the financial condition
of the Borrower, (ii) that the Borrower is in compliance with Section 5.1(k) and
(iii) all information and calculations necessary for determining compliance by
the Borrower with Section 5.2(a) as of the last day of the fiscal quarter or
fiscal year of the Borrower, as the case may be.

 

(j)                                    (i) Except as otherwise permitted by the
Loan Documents, preserve, renew and keep in full force and effect its corporate
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business.

 

(k)                                 (i) Use the proceeds from the Loans
hereunder solely as represented in Section 3.12, and (ii) either (1) use the
proceeds from any Pari Passu Indebtedness to make advances under the
Series 2002-1 VFC, (2) use the proceeds from any Pari Passu Indebtedness to
repay Permitted Indebtedness outstanding from time to time or (3) use the
proceeds from any Pari Passu Indebtedness to pay expenses incurred in connection
with this Agreement and any such Pari Passu Indebtedness.

 

32

--------------------------------------------------------------------------------


 

(l)                                     Provide notice to the Administrative
Agent:

 

(i)                                     promptly and in any event within ten
(10) days after the Borrower or any of its ERISA Affiliates knows or has reason
to know that any ERISA Event has occurred, a statement of the Chief Financial
Officer of the Borrower or such ERISA Affiliate describing such ERISA Event and
the action, if any, that the Borrower or such ERISA Affiliate has taken and
proposes to take with respect thereto;

 

(ii)                                  promptly and in any event within two
(2) Business Days after receipt thereof by the Borrower or any of its ERISA
Affiliates, copies of each notice from the PBGC stating its intention to
terminate any Plan or to have a trustee appointed to administer any Plan;

 

(iii)                               promptly and in any event within five
(5) Business Days after receipt thereof by the Borrower or any of its ERISA
Affiliates from the sponsor of a Multiemployer Plan, copies of each notice
concerning (A) the imposition of Withdrawal Liability by any such Multiemployer
Plan, (B) the reorganization or termination, within the meaning of Title IV of
ERISA, of any such Multiemployer Plan or (C) the amount of liability incurred,
or that may be incurred, by the Borrower or any ERISA Affiliate in connection
with any event described in clause (A) or (B) above; and

 

(iv)                              promptly and in any event within five
(5) Business Days after receipt thereof by the Borrower or any of its ERISA
Affiliates, copies of (A) any documents described in Section 101(k) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan, and (B) any notices described in Section 101(l) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided, that if the Borrower or the applicable ERISA
Affiliate has not requested such documents or notices from the administrator or
sponsor of the applicable Multiemployer Plan, upon the request of the
Administrative Agent, which request shall not be more frequent than once during
any twelve (12) month period, the Borrower or applicable ERISA Affiliate shall
promptly make a request for such documents or notices and shall provide copies
of such documents and notices promptly and in any event within five (5) Business
Days after receipt thereof.

 

(m)                             On each day after the Loans (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents have become due and payable (whether at the stated maturity, by
acceleration, or otherwise), give the notice contemplated by Section 2.06 of the
Series 2002-1 Supplement, such notice to specify an amount equal to the lesser
of (i) the funds on deposit in the Series 2002-1 Collection Subaccount on such
day and (ii) the outstanding principal amount of the Loans (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents.

 

(n)                                 At the direction of the Administrative Agent
or the Required Lenders, exercise its right under Section 8.14 of the Pooling
Agreement to direct the Trustee under the Master Trust when the Lenders are
affected by the conduct of any proceeding or the exercise of any right conferred
on the Trustee under the Master Trust.

 

(o)                                 On each Business Day on which a Loan is
made, cause the Servicer to submit a Daily Report to the Borrower and to the
Trustee under the Master Trust no later than 12:00 (Noon), New York City time,
setting forth the information required by Section 4.01 of the Servicing
Agreement.

 

33

--------------------------------------------------------------------------------


 

5.2                               Negative Covenants. The Borrower will not:

 

(a)                                 Permit the Series 2002-1 Allocated Loan
Amount to be less than the arithmetic product of:

 

(i)                                     adding (A) the aggregate principal
amount of and accrued interest on the Total Loans outstanding hereunder and
(B) all other Pari Passu Indebtedness outstanding (including any net payment
obligations of the Borrower related to Hedge Agreements, but excluding all Hedge
Termination Amounts due and owing by the Borrower); and deducting therefrom

 

(ii)                                  the aggregate Dollar Equivalent amount of
any Master Trust Approved Currencies (including any net receipts from Hedge
Agreements, but excluding any Hedge Termination Amounts received by the
Borrower) on deposit in any Borrower Account or the Series 2002-1 Collection
Subaccount (or any sub-subaccount thereof), that are unconditionally available
to repay the aggregate amount of the Indebtedness and interest accrued thereon
described in the foregoing clauses (i)(A) and (B) of this Section 5.2(a) (or
with respect to the Series 2002-1 Collection Subaccount (or any sub-subaccount
thereof), unconditionally available to repay the principal and accrued interest
on the Series 2002-1 VFC Certificate which Master Trust Approved Currency
amounts are in turn unconditionally available to make such payments on the
principal of and accrued interest on the Total Loans and other Pari Passu
Indebtedness described in the foregoing clauses (i)(A) and (B) of this
Section 5.2(a)).

 

(b)                                 Contract for, create, incur, assume or
suffer to exist any Lien, security interest, charge or other encumbrance of any
nature upon any of its property or assets, including without limitation the
Series 2002-1 VFC, whether now owned or hereafter acquired, other than Borrower
Permitted Liens.

 

(c)                                  Create, incur, assume or suffer to exist
any Indebtedness, whether current or funded, or any other liability except
Permitted Indebtedness.

 

(d)                                 Except as contemplated by the Loan Documents
or the Transaction Documents, make any loan or advance or credit to, or
guarantee (directly or indirectly or by an instrument having the effect of
assuring another’s payment or performance on any obligation or capability of so
doing or otherwise), endorse or otherwise become contingently liable, directly
or indirectly, in connection with the obligations, stocks or dividends of, or
own, purchase, repurchase or acquire (or agree contingently to do so) any
assets, stock, obligations or securities of, or any other interest in, or make
any capital contribution to, any other Person.

 

(e)                                  Enter into any merger, consolidation, joint
venture, syndicate or other form of combination with any Person, or sell, lease
or transfer or otherwise dispose of any of its assets or receivables or purchase
any asset, or engage in any transaction which would result in the Borrower
ceasing to be, directly or indirectly, a wholly-owned Subsidiary of Guarantor.

 

(f)                                   Enter into or be a party to any agreement
or instrument other than the Loan Documents, the Transaction Documents to which
it is a party, and any agreement or instrument related to the incurrence of Pari
Passu Indebtedness.

 

(g)                                  Enter into or be a party to any agreement
or instrument related to the incurrence of Pari Passu Indebtedness that does not
include a provision substantially to the effect set forth in Section 8.16.

 

34

--------------------------------------------------------------------------------


 

(h)                                 Except as permitted by any Transaction
Document, make any expenditure (by long-term or operating lease or otherwise),
excluding those relating to foreclosure, for capital assets (both realty and
personalty), unless such expenditure is approved in writing by the
Administrative Agent.

 

(i)                                     Engage in any business or enterprise or
enter into any material transaction other than as contemplated by the Loan
Documents and the Transaction Documents.

 

(j)                                    Amend its certificate of incorporation or
bylaws without the prior written consent of the Administrative Agent.

 

(k)                                 Amend, supplement, waive or modify, or
consent to any amendment, supplement, waiver or modification of, any Transaction
Document except in accordance with the provisions of this Section 5.2(k). Any
provision of any Transaction Document may be amended, waived, supplemented,
restated, discharged or terminated with ten (10) Business Days’ prior written
notice to the Administrative Agent, but without the consent of the
Administrative Agent or the Lenders; provided such amendment, waiver, supplement
or restatement does not (A) render the Series 2002-1 VFC subordinate in payment
to any other Series under the Master Trust or otherwise adversely discriminate
against the Series 2002-1 VFC relative to any other Series under the Master
Trust, (B) reduce in any manner the amount of, or delay the timing of,
distributions which are required to be made on or in respect of the
Series 2002-1 VFC, (C) change the definition of, the manner of calculating, or
in any way the amount of, the interest of the Borrower in the assets of the
Master Trust, (D) change the definitions of “Eligible Loans”, “Eligible
Obligor”, “Series 2002-1 Allocated Loan Amount”, “Series 2002-1 Invested Amount”
or “Series 2002-1 Target Loan Amount” in Annex X or, to the extent used in such
definitions, other defined terms used in such definitions, (E) result in an
Event of Default, (F) change the ability of the Trustee to declare the Purchased
Loans to be immediately due and payable or the ability of the Administrative
Agent or the Required Lenders to directly or indirectly require the Trustee to
do so, (G) following the occurrence and during the continuation of a Mandatory
CP Wind-Down Event, increase the Series 2002-1 Maximum Invested Amount, or
(H) effect any amendment that would cause or permit the Series 2002-1 Target
Loan Amount to exceed the Series 2002-1 Allocated Loan Amount; and provided,
further, that the Administrative Agent shall have received prior notice thereof
together with copies of any documentation related thereto. Any amendment,
waiver, supplement or restatement of a provision of a Transaction Document
(including any exhibit thereto) of the type described in clauses (A), (B), (C),
(D), (E), (F), (G) or (H) above shall require the written consent of the
Administrative Agent acting at the direction of the Required Lenders.

 

(l)                                     Grant any powers of attorney to any
Person for any purposes except where permitted by the Loan Documents.

 

(m)                             Increase the Series 2002-1 Invested Amount
during any Payment Period.

 

(n)                                 Take any action which would permit the
Servicer to have the right to refuse to perform any of its respective
obligations under the Servicing Agreement.

 

(o)                                 Enter into any Hedge Agreement other than
Hedge Agreements entered into in the ordinary course of business to hedge or
mitigate risks directly arising from its borrowings under this Agreement or
other Pari Passu Indebtedness.

 

35

--------------------------------------------------------------------------------


 

5.3                               Use of Websites.

 

(a)                                 The Borrower may satisfy its obligation to
deliver any public information to the Lenders by posting this information onto
an electronic website designated by the Borrower and the Administrative Agent
(the “Designated Website”) by notifying the Administrative Agent (i) of the
address of the website together with any relevant password specifications and
(ii) that such information has been posted on the website; provided, that in any
event the Borrower shall supply the Administrative Agent with one copy in paper
form of any information which is posted onto the website.

 

(b)                                 The Administrative Agent shall supply each
Lender with the address of and any relevant password specifications for the
Designated Website following designation of that website by the Borrower and the
Administrative Agent.

 

(c)                                  The Borrower shall promptly upon becoming
aware of its occurrence notify the Administrative Agent if:

 

(i)                                     the Designated Website cannot be
accessed due to technical failure;

 

(ii)                                  the password specifications for the
Designated Website change;

 

(iii)                               any new information which is required to be
provided under this Agreement is posted onto the Designated Website;

 

(iv)                              any existing information which has been
provided under this Agreement and posted onto the Designated Website is amended;
or

 

(v)                                 the Borrower becomes aware that the
Designated Website or any information posted onto the Designated Website is or
has been infected by any electronic virus or similar software.

 

If the Borrower notifies the Administrative Agent under Section 5.3(c)(i) or
Section 5.3(c)(v) above, all information to be provided by the Borrower under
this Agreement after the date of that notice shall be supplied in paper form
unless and until the Administrative Agent is satisfied that the circumstances
giving rise to the notification are no longer continuing.

 

SECTION 6.                         EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan, fees or any other amount payable hereunder
or under any other Loan Document, within three (3) days after any such interest,
fees or other amount becomes due in accordance with the terms hereof; or

 

(b)                                 any representation or warranty made or
deemed made by the Borrower or the Guarantor herein or in any other Loan
Document or that is contained in any certificate, document or financial or other
statement furnished by it at any time under or in connection with this Agreement
or any such other Loan Document shall prove to have been inaccurate in any
material respect on or as of the date made or deemed made; or

 

(c)                                  the Borrower shall default in the
observance or performance of any agreement contained in Section 5.1(f),
Section 5.1(j)(i) or Section 5.2 of this Agreement or the Guarantor shall
default in the observance or performance of any agreement contained in Sections
8.1(c), 8.1(g)(i), 8.1(h), 8.1(i) or 8.2 of the Guaranty Agreement; or

 

36

--------------------------------------------------------------------------------

 

(d)                                 the Borrower or the Guarantor shall default
in the observance or performance of any other agreement contained in this
Agreement or any other Loan Document (other than as provided in paragraphs
(a) through (c) of this Section), and such default shall continue unremedied for
a period of thirty (30) days after the earlier of (i) the date on which a
Responsible Officer of the Borrower or the Guarantor has knowledge of such
default and (ii) the Borrower or the Guarantor receives written notice thereof
from the Administrative Agent or the Required Lenders; or

 

(e)                                  the Borrower, BAFC, BFE or any other
Investor Certificateholder that is an Affiliate of the Guarantor shall
(i) default in making any payment of any principal of any Indebtedness
(including any Guarantee Obligation, but excluding the Loans) on the scheduled
or original due date with respect thereto; or (ii) default in making any payment
of any interest on any such Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding Dollar Equivalent
principal amount of which exceeds in the aggregate $100,000,000; provided,
further, that the immediately preceding proviso shall be deemed inapplicable at
any time that any Purchased Loan shall constitute a Defaulted Loan or shall have
constituted a Delinquent Loan for a period of more than three (3) successive
Business Days; or

 

(f)                                   any Group Member (other than the Borrower)
shall (i) default in making any payment of any principal of any Indebtedness
(including any Guarantee Obligation, but excluding the Loans) on the scheduled
or original due date with respect thereto; or (ii) default in making any payment
of any interest on any such Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (f) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (f) shall have occurred and be
continuing with respect to Indebtedness the outstanding Dollar Equivalent
principal amount of which exceeds in the aggregate $100,000,000; or

 

(g)                                  (i) any Group Member or Bunge Funding shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking

 

37

--------------------------------------------------------------------------------


 

reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or any Group
Member or Bunge Funding shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against any Group Member or Bunge
Funding any case, proceeding or other action of a nature referred to in clause
(i) above that (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged or unbonded
for a period of sixty (60) days; or (iii) there shall be commenced against any
Group Member or Bunge Funding any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within sixty (60) days from the entry thereof;
or (iv) any Group Member or Bunge Funding shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (i), (ii) or (iii) above; or (v) any Group Member or
Bunge Funding shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

 

(h)                                 one or more judgments or decrees shall be
entered against any Group Member (other than the Borrower) involving in the
Dollar Equivalent aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$100,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within thirty (30) days
from the entry thereof; or

 

(i)                                     one or more judgments or decrees shall
be entered against the Borrower involving in the Dollar Equivalent aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $50,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within thirty (30) days from the entry thereof; or

 

(j)                                    any of the Loan Documents or the
Transaction Documents shall cease, for any reason, to be in full force and
effect or the Borrower or the Guarantor shall so assert in writing; or

 

(k)                                 a Change in Control of the Guarantor shall
have occurred; or

 

(l)                                     the Borrower shall become an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and shall not be exempt from compliance under such Act;

 

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (g) above with respect to the Borrower or the Guarantor, then in
such case automatically the Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, any or all of the following
actions may be taken:  (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Commitments
to be terminated forthwith, whereupon the Commitments shall immediately
terminate; (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable; and (iii) with the consent of

 

38

--------------------------------------------------------------------------------


 

the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
instruct the Borrower to, and in such event the Borrower shall, instruct the
Trustee of the Master Trust to declare the principal and accrued interest in
respect of the Purchased Loans to be due and payable (provided that, for the
avoidance of doubt, the Borrower acknowledges and agrees that if it fails to
give such instructions, the Administrative Agent may do so on its behalf).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.

 

SECTION 7.                         AGENCY

 

7.1                               Appointment. Each Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement and the other Loan Documents, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

7.2                               Delegation of Duties. The Administrative Agent
may execute any of its duties under this Agreement and the other Loan Documents
by or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.

 

7.3                               Exculpatory Provisions. Neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a court of competent jurisdiction to have resulted from
its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

 

7.4                               Reliance by Administrative Agent. The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, facsimile, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Guarantor or the
Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. In determining compliance with any condition hereunder to
the making of a Loan

 

39

--------------------------------------------------------------------------------


 

or other event that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent has received notice to the
contrary from such Lender prior to the making of such Loan or otherwise acting
upon such event. The Administrative Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all Lenders), and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans.

 

7.5                               Notice of Default. The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default unless the Administrative Agent has received notice from a
Lender, the Guarantor or the Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

7.6                               Non-Reliance on Administrative Agent and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or Affiliates have made any representations or warranties to it and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of a Loan Party or any Affiliate of a Loan Party, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

 

7.7                               Indemnification. The Lenders agree to
indemnify the Administrative Agent in its capacity as such (to the extent not
reimbursed by the Guarantor or the Borrower and without limiting the obligation
of the Guarantor or the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if

 

40

--------------------------------------------------------------------------------


 

indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

 

7.8                               Administrative Agent in Its Individual
Capacity. The Administrative Agent and its Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with any Loan Party
as though the Administrative Agent were not the Administrative Agent hereunder.
With respect to its Loans made or renewed by it, the Administrative Agent shall
have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

 

7.9                               Successor Administrative Agent. The
Administrative Agent may resign, or shall resign upon the request of the
Required Lenders in the event the Administrative Agent becomes a Defaulting
Lender, as Administrative Agent upon ten (10) days’ notice to the Lenders and
the Borrower. If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 6(a), 6(e) or
6(g) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is ten
(10) days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 7.9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

 

7.10                        Administrative Agent Communications. The
Administrative Agent shall provide to each Lender a copy of each material
report, certificate, statement or other communication required to be delivered
to it under the Loan Documents and which has not been delivered to the Lenders;
provided, that posting by the Administrative Agent to Syndtrak or to a similar
electronic distribution location shall satisfy the requirements of this Section.
Without limiting the foregoing, none of such Lenders shall have or be deemed to
have a fiduciary relationship with any Lender. The Lenders are not partners or
co-

 

41

--------------------------------------------------------------------------------


 

venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender.

 

SECTION 8.                         MISCELLANEOUS

 

8.1                               Amendments and Waivers.

 

(a)                                 Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 8.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(i) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (ii) waive, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (w) reduce (by way of forgiveness or
otherwise) the principal amount or extend the final scheduled date of maturity
of any Loan, reduce the amount or stated rate of any interest or fee payable
hereunder (except (1) in connection with the waiver of applicability of any
post-default increase in interest rates and (2) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
or the other Loan Documents shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (w)) or extend the scheduled date
of any payment thereof, or increase the amount or extend the expiration date of
any Lender’s Commitment, or increase any Lender’s Aggregate Exposure Percentage,
in each case without the written consent of each Lender directly affected
thereby; (x) eliminate or reduce the voting rights of any Lender, or otherwise
amend any provisions, under this Section 8.1 without the written consent of such
Lender; (y) waive any of the conditions set forth in Section 4.1 or Section 4.2,
reduce any percentage specified in the definition of Required Lenders, consent
to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, amend or waive
Section 5.1(k), or release the Guarantor from its obligations under the Guaranty
Agreement, or assign any obligations under the Guaranty Agreement, effect any
action pursuant to Section 17 of the Guaranty Agreement, or change any provision
hereof requiring ratable funding or ratable sharing of payments or setoffs or
otherwise related to the pro rata treatment of Lenders, in each case without the
written consent of all Lenders; or (z) amend, modify or waive any provision of
Section 7 without the written consent of the Administrative Agent. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

 

(b)                                 Notwithstanding Section 8.1(a), the
Commitments and Aggregate Exposure of any Defaulting Lender shall be disregarded
for all purposes of any determination of whether the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 8.1(a), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender shall
require the consent of such Defaulting Lender.

 

42

--------------------------------------------------------------------------------


 

8.2                               Notices. Except as otherwise expressly
provided herein, all notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile),
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered, or three (3) Business Days after being
deposited in the mail, postage prepaid, or, in the case of facsimile notice,
when received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Borrower:

 

11720 Borman Drive
St. Louis, Missouri 63146
Attention: Treasurer
Telephone No: (314) 292-2908
Facsimile: (314) 292-4908

 

 

 

 

 

with a copy to:

 

 

 

 

 

Bunge Limited
50 Main Street
White Plains, New York 10606
Attention: Treasurer
Telephone No.: (914) 684-3283
Facsimile: (914) 684-3365

 

 

 

Administrative Agent:

 

CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
Attention: Agency/Syndication Servicing
Telephone No: (303) 740-4031
Facsimile: (303) 740-4021
Email: agencybank@cobank.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received. In addition to the
foregoing, notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent may,
at its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that the approval of such procedures may be limited to particular
notices or communications.  Notwithstanding anything to the contrary contained
herein, unless the Administrative Agent otherwise prescribes, notices and other
communications sent to an e-mail address of the Administrative Agent shall be
deemed received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient.

 

8.3                               No Waiver; Cumulative Remedies. No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges

 

43

--------------------------------------------------------------------------------


 

herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

8.4                               Survival of Representations and Warranties.
All representations and warranties made hereunder, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder.

 

8.5                               Payment of Expenses.  The Borrower agrees
(a) to pay or reimburse the Administrative Agent for all its reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the Closing Date (in the case of amounts to be paid on
the Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Lender and of counsel
to the Administrative Agent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
the Administrative Agent and their respective officers, directors, employees,
Affiliates, agents and controlling persons (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Group Member or
any of the properties owned by such Group Members and the reasonable fees and
expenses of legal counsel in connection with claims, actions or proceedings by
any Indemnitee against any Loan Party under any Loan Document (all the foregoing
in this clause (d), collectively, the “Indemnified Liabilities”), provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are found
by a final non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
breach in bad faith of such Indemnitee’s obligations under the Loan Documents.
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert, and hereby waives, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 8.5 shall be payable not later than ten (10) days after
written demand therefor. Statements payable by the Borrower pursuant to this
Section 8.5 shall be submitted to Treasurer (Telephone No. (914) 684-3365;
Facsimile No. (914) 684-3283), at the address of Bunge Limited set forth in
Section 8.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent. The agreements
in this Section 8.5 shall survive repayment of the Loans and all other amounts
payable hereunder. Notwithstanding the foregoing, and for the

 

44

--------------------------------------------------------------------------------


 

avoidance of doubt, this Section 8.5 shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from a
non-Tax claim.

 

8.6                               Successors and Assigns; Participations and
Assignments.

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Lenders, the Administrative Agent, all
future holders of the Loans and their respective successors and assigns, except
that (i) the Borrower may not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of each
Lender and (ii) any attempted assignment or transfer by the Borrower without
such consent shall be null and void.

 

(b)                                 Notwithstanding anything in this Section to
the contrary, any Farm Credit Lender that (i) is the owner of a participation
from any Lender other than any Conduit Lender in the minimum original face
amount of $5,000,000, (ii) is, by written notice to the Borrower and the
Administrative Agent (“Voting Participant Notification”), designated by the
selling Lender as being entitled to be accorded the rights of a voting
participant hereunder (any Farm Credit Lender so designated being called a
“Voting Participant”) and (iii) receives the prior written consent of the
Borrower (provided no Default or Event of Default has occurred and is
continuing) and the Administrative Agent (in each case, which shall not be
unreasonably withheld) to become a Voting Participant, shall be entitled to vote
for so long as such Farm Credit Lender owns such participation and
notwithstanding any subparticipation by such Farm Credit Lender (and the voting
rights of the selling Lender shall be correspondingly reduced), on a dollar for
dollar basis, as if such Participant were a Lender, on any matter requiring or
allowing a Lender to provide or withhold its consent, or to otherwise vote on
any proposed action.  To be effective, each Voting Participant Notification
shall, with respect to any Voting Participant, (x) state the full name, as well
as all contact information required of an Assignee in an Assignment and
Acceptance Agreement and (y) state the dollar amount of the participation
purchased.  The selling Lender and the Voting Participant shall notify the
Administrative Agent and the Borrower within three (3) Business Days of any
termination of, reduction or increase in the amount of, such participation.  The
Borrower and the Administrative Agent shall be entitled to conclusively rely on
information contained in notices delivered pursuant to this paragraph. 
Notwithstanding the foregoing, each Farm Credit Lender designated as a Voting
Participant in Exhibit I hereto shall be a Voting Participant without delivery
of a Voting Participant Notification and without the prior written consent of
the Borrower or the Administrative Agent.  The voting rights hereunder are
solely for the benefit of the Voting Participant and shall not inure to any
assignee or participant of the Voting Participant.  Any Lender other than any
Conduit Lender may, without the consent of the Borrower or the Administrative
Agent, in accordance with applicable law, at any time sell to one or more banks,
financial institutions or other entities (other than the Borrower or any of its
Affiliates or a natural Person) (each, an “Other Participant”) non-voting
participating or non-voting sub-participating interests in any Loan owing to
such Lender, the Commitment of such Lender or any other interest of such Lender
hereunder and under the other Loan Documents. In the event of any such sale by a
Lender of a participating or sub-participating interest to a Participant, except
as otherwise provided below, such Lender’s obligations under this Agreement to
the other parties to this Agreement shall remain unchanged, such Lender shall
remain solely responsible for the performance thereof, such Lender shall remain
the holder of any such Loan for all purposes under this Agreement and the other
Loan Documents, and the Borrower and the Administrative Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents.  In no
event shall any Other Participant under any such participation or
sub-participation have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except any amendment, waiver or consent

 

45

--------------------------------------------------------------------------------


 

described in clause (w) or (x) of the proviso to Section 8.1(a) that affects
such Participant, in each case to the extent subject to such participation.  The
Borrower agrees that if amounts outstanding under this Agreement and the Loans
are due or unpaid, or shall have been declared or shall have become due and
payable upon the occurrence of an Event of Default, each Participant shall, to
the maximum extent permitted by applicable law, be deemed to have the right of
setoff in respect of its participating or sub-participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating or sub-participating interest were owing directly to it as a
Lender under this Agreement, provided that, in purchasing such participating or
sub-participating interest, such Participant shall be deemed to have agreed to
share with the Lenders the proceeds thereof as provided in Section 8.7 as fully
as if it were a Lender hereunder.  The Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
(and subject to the limitations thereof) with respect to its participation or
sub-participation in the Commitments and the Loans outstanding from time to time
as if it was a Lender; provided that, in the case of Section 2.13, such
Participant shall have complied with the requirements of Section 2.13 as if it
was a Lender, and provided, further, that no Participant shall be entitled to
receive any greater amount pursuant to Section 2.12, 2.13 or 2.14 (as the case
may be) than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred. Each Lender that sells a
participation shall, on behalf of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments or Loans
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, or Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, in the absence of manifest error, and such Lender, each Loan Party
and the Administrative Agent shall treat each person whose name is recorded in
the Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

 

(c)                                  Any Lender other than any Conduit Lender
(an “Assignor”) may, in accordance with applicable law, at any time and from
time to time assign to any Person (other than the Borrower or any of its
Affiliates) (an “Assignee”) all or any part of its rights and obligations under
this Agreement and the other Loan Documents pursuant to an Assignment and
Acceptance, executed by such Assignee, such Assignor and any other Person whose
consent is required pursuant to this paragraph, and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided
that (i) the consent of the Borrower and the Administrative Agent (which, in
each case, shall not be unreasonably withheld or delayed, and in the case of the
Borrower shall be deemed to have been given if the Borrower has not responded to
a proposed assignment within five (5) Business Days following its receipt of
notice of such proposed assignment) shall be required in the case of (x) any
assignment to a Person that is not a Lender or a Lender Affiliate or (y) any
assignment of a Commitment to a Person that is not a Lender or a Lender
Affiliate (except that the consent of the Borrower shall not be required for any
assignment that occurs when either a Default or an Event of Default shall have
occurred and be continuing) and (ii) unless otherwise agreed by the Borrower and
the Administrative Agent, no such assignment to an Assignee (other than any
Lender or any Lender Affiliate) shall be in an aggregate principal amount of
less than $5,000,000, in each case except in the case of an assignment of all of
a Lender’s interests under this Agreement. For purposes of the proviso contained
in the preceding sentence, the amount described therein shall be aggregated in
respect

 

46

--------------------------------------------------------------------------------

 

of each Lender and its Lender Affiliates, if any. Upon such execution, delivery,
acceptance and recording, from and after the effective date determined pursuant
to such Assignment and Acceptance, (x) the Assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder with a Commitment and/or Loans as
set forth therein, and (y) the Assignor thereunder shall, to the extent provided
in such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of an
Assignor’s rights and obligations under this Agreement, such Assignor shall
cease to be a party hereto). Notwithstanding the foregoing, any Conduit Lender
may assign at any time to its designating Lender hereunder without the consent
of the Borrower or the Administrative Agent any or all of the Loans it may have
funded hereunder and pursuant to its designation agreement and without regard to
the limitations set forth in the first sentence of this Section 8.6(c).

 

(d)                                 The Administrative Agent shall, on behalf of
the Borrower, maintain at its address referred to in Section 8.2 a copy of each
Assignment and Acceptance delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders (including Voting
Participants) and the Commitment of, and the principal amount (and stated
interest) of the Loans owing to, each Lender (and each Voting Participant) from
time to time, which Register shall be made available to the Borrower and any
Lender or Voting Participant upon reasonable request. The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, each other Loan Party, the Administrative Agent and the Lenders
(including the Voting Participants) shall treat each Person whose name is
recorded in the Register as the owner of the Loans and any Notes evidencing the
Loans recorded therein for all purposes of this Agreement. Any assignment of any
Loan or sale of a voting participation in any Loan, whether or not evidenced by
a Note, shall be effective only upon appropriate entries with respect thereto
being made in the Register (and each Note shall expressly so provide). Any
assignment or transfer of all or part of a Loan evidenced by a Note shall be
registered on the Register only upon surrender for registration of assignment or
transfer of the Note evidencing such Loan, accompanied by a duly executed
Assignment and Acceptance, and thereupon one or more new Notes shall be issued
to the designated Assignee.

 

(e)                                  Upon its receipt of an Assignment and
Acceptance executed by an Assignor, an Assignee and any other Person whose
consent is required by Section 8.6(c), together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (such fee
not payable with respect to assignments to an Assignor’s Affiliate and such fee
not to be payable by the Borrower, except for an assignment pursuant to
Section 2.17), the Administrative Agent shall (i) promptly accept such
Assignment and Acceptance and (ii) record the information contained therein in
the Register on the effective date determined pursuant thereto.

 

(f)                                   For avoidance of doubt, the parties to
this Agreement acknowledge that the provisions of this Section 8.6 concerning
assignments relate only to absolute assignments and that such provisions do not
prohibit assignments creating security interests, including any pledge or
assignment by a Lender to any Federal Reserve Bank, any other central bank or
any Farm Credit Lender in accordance with applicable law.

 

(g)                                  The Borrower, upon receipt of written
notice from the relevant Lender, agrees to issue Notes to any Lender requiring
Notes to facilitate transactions of the type described in paragraph (f) above.

 

(h)                                 Each of the Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation

 

47

--------------------------------------------------------------------------------


 

proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

 

8.7                               Adjustments; Set-off.

 

(a)                                 Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders on a non pro rata basis, if any Lender (a “Benefitted Lender”) shall
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
Section 6(g), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to the Guarantor or the Borrower, any such notice being expressly waived
by the Guarantor and the Borrower to the extent permitted by applicable law,
upon any amount becoming due and payable by the Guarantor or the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Guarantor or the Borrower, as the case may be. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such setoff and application made by such Lender, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

8.8                               Counterparts. This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature
page of this Agreement by facsimile transmission or portable document format
shall be effective as delivery of a manually executed counterpart hereof. A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Borrower and the Administrative Agent.

 

8.9                               Severability. Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

48

--------------------------------------------------------------------------------


 

8.10                        Integration. This Agreement and the other Loan
Documents represent the entire agreement of the Guarantor, the Borrower, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

8.11                        GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.12                        Submission To Jurisdiction; Waivers. The Borrower
hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York sitting in New York County, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower, as the case may be at its address set forth in Section 8.2 or at
such other address of which the Administrative Agent shall have been notified
pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

 

8.13                        Acknowledgements. The Borrower hereby acknowledges
that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to the Borrower arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between Administrative Agent and Lenders, on one hand, and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower and the Lenders.

 

49

--------------------------------------------------------------------------------


 

8.14                        Confidentiality. Each of the Administrative Agent
and each Lender agrees to keep confidential all non-public information provided
to it by any Loan Party pursuant to this Agreement that is designated by such
Loan Party as confidential; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, any other Lender or any Lender Affiliate, (b) subject
to an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Hedge
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its Affiliates (the “Permitted Parties”), (d) upon
the request or demand of any Governmental Authority (including the Farm Credit
Administration), (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, (g) that has been publicly disclosed, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued or any insurer,
insurance broker or direct or indirect provider of credit protection with
respect to such Lender or Permitted Parties, (i) to any credit insurance
provider relating to the Borrower and its obligations, (j) to any direct,
indirect, actual or prospective counterparty (and its advisor) to any swap,
derivative or securitization transaction related to the obligations under this
Agreement, (k) to the CUSIP Service Bureau or any similar organization, (l) in
connection with the exercise of any remedy hereunder or under any other Loan
Document or (m) with the prior written consent of the Borrower.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

 

8.15                        WAIVERS OF JURY TRIAL. THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

8.16                        No Bankruptcy Petition Against the Borrower;
Liability of the Borrower.

 

(a)                                 Each of the Administrative Agent and the
Lenders hereby covenants and agrees that, prior to the date which is one year
and one day after the payment in full of all Loans and other amounts payable
hereunder and all Pari Passu Indebtedness, it will not institute against, or
join with or assist any other Person in instituting against, the Borrower, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any applicable insolvency laws. This Section 8.16
shall survive the termination of this Agreement.

 

50

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding any other provision hereof
or of any other Loan Documents, the sole remedy of the Administrative Agent, any
Lender or any other Person against the Borrower in respect of any obligation,
covenant, representation, warranty or agreement of the Borrower under or related
to this Agreement or any other Loan Document shall be against the assets of the
Borrower. Neither the Administrative Agent, nor any Lender nor any other Person
shall have any claim against the Borrower to the extent that such assets are
insufficient to meet such obligations, covenant, representation, warranty or
agreement (the difference being referred to herein as a “shortfall”) and all
claims in respect of the shortfall shall be extinguished; provided, however,
that the provisions of this Section 8.16 apply solely to the obligations of the
Borrower and shall not extinguish such shortfall or otherwise restrict such
Person’s rights or remedies against the Guarantor for purposes of the
obligations of the Guarantor to any Person under the Guaranty Agreement.

 

8.17                        Conversion of Approved Currencies into Dollars.
Unless the context otherwise requires, any calculation of an amount or
percentage that is required to be made by the Borrower or the Administrative
Agent under the Loan Documents shall be made by first converting any amounts
denominated in Master Trust Approved Currencies other than Dollars into Dollars
at the Rate of Exchange pursuant to Section 1.2(e).

 

8.18                        U.S.A. Patriot Act. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

 

8.19                        Amendment and Restatement. Upon the Closing Date,
including satisfaction of the conditions precedent set forth in Section 4.1
hereof, the Credit Agreement dated as of May 30, 2013 among the Borrower, the
Lenders and the Administrative Agent (the “Prior Credit Agreement”) shall be and
hereby is amended, superseded and restated in its entirety by the terms and
provisions of this Agreement.  This Agreement shall not constitute a novation or
settlement of the Prior Credit Agreement or the indebtedness created
thereunder.  All Loans made and Obligations under the Existing Credit Agreement
that are outstanding on the Closing Date shall continue as Loans and Obligations
under (and, as of the Closing Date, shall be governed by the terms of) this
Agreement and the agreements, documents and instruments delivered together
herewith.

 

Signature pages follow.

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

BUNGE LIMITED FINANCE CORP.

 

 

 

 

 

 

 

By:

/s/ Premchand Kanneganti

 

Printed Name:

Premchand Kanneganti

 

Title:

President

 

Signature page to Amended and Restated Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COBANK, ACB,

as Administrative Agent and Lender

 

 

 

 

 

 

 

By:

/s/ Hal Nelson

 

Printed Name:

Hal Nelson

 

Title:

Vice President

 

Signature page to Amended and Restated Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

Schedule 1.1

 

Commitments

 

Lender

 

Initial Commitment

 

CoBank, ACB

 

$

865,000,000

 

TOTAL

 

$

865,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 3.3

 

Consents, Authorizations, Filings and Notices

 

None.

 

--------------------------------------------------------------------------------
